Exhibit 10.27
Dividend Capital Diversified Property Fund Inc. 10-K [q410k2016.htm]


Record And Return To:
Kelley Drye & Warren LLP
One Jefferson Road, 2nd Floor
Parsippany, New Jersey 07054
Attn: Paul A. Keenan, Esq.






MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING








AMERICAN FINANCIAL EXCHANGE, L.L.C.,
PLAZA X URBAN RENEWAL ASSOCIATES L.L.C. and
PLAZA X LEASING ASSOCIATES L.L.C.




Mortgagor




to




NEW YORK LIFE INSURANCE COMPANY,




Mortgagee




Dated as of: January 10, 2017




Premises:

Harborside Plaza X
3 Second Street
City of Jersey City, Hudson County, New Jersey
Lot 23 and 23X, Block 11603 and Lot 7, Block 11603, City of Jersey City Tax Map










--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE 1
COVENANTS AND AGREEMENTS
14
1.01
Payments, Performance and Security
14
1.02
Payment of Taxes, Assessments, etc
14
 
1.02.A
Impositions
14
 
1.02.B
Installments
14
 
1.02.C
Receipts
14
 
1.02.D
Evidence of Payment
14
 
1.02.E
Payment by Mortgagee
16
 
1.02.F
Change in Law
16
 
1.02.G
Joint Assessment
16
 
1.02.H
Permitted Contests
16
 
1.02.I
No Lease Default
17
1.03
Insurance
17
 
1.03.A
All Risk Coverage
17
 
1.03.B
Additional Coverage
18
 
1.03.C
Separate Insurance
19
 
1.03.D
Insurers; Policies
19
 
1.03.E
Mortgagee’s Right to Secure Coverage
19
 
1.03.F
Damage or Destruction
20
 
1.03.G
Transfer of Interest in Policies
20
 
1.03.H
Mortgagor’s Use of Proceeds
21
 
1.03.I
Amendment as a Result of Commercial Unavailability of Insurance Against
Terrorist Acts
23
1.04
Escrow Payments
24
1.05
Care and Use of the Premises
25
 
1.05.A
Maintenance and Repairs
25
 
1.05.B
Standard of Repairs
25
 
1.05.C
Removal of Equipment
25
 
1.05.D
Compliance With Laws and Insurance
26
 
1.05.E
Hazardous Materials
26
 
1.05.F
Compliance With Instruments of Record
28
 
1.05.G
Alteration of Secured Property
28
 
1.05.H
Parking
28
 
1.05.I
Entry on Secured Property
29
 
1.05.J
No Consent to Alterations or Repairs
29
 
1.05.K
Preservation of Lien; Mechanic’s Liens
29
 
1.05.L
Use of Secured Property by Mortgagor
29
 
1.05.M
Use of Secured Property by Public
29
 
1.05.N
Management
29
 
1.05.O
Permitted Contests
30
1.06
Financial Information
30
 
1.06.A
Financial Statements
30
 
1.06.B
Right to Inspect Books and Records
31



i
 

--------------------------------------------------------------------------------




TABLE OF CONENTS
(CONTINUED)
 
 
 
Page
1.07
Condemnation
31
 
1.07.A
Mortgagee’s Right to Participate in Proceedings
31
 
1.07.B
Application of Condemnation Award
32
 
1.07.C
Reimbursement of Costs
33
 
1.07.D
Existing Obligations
33
1.08
Leases
33
 
1.08.A
Performance of Lessor’s Covenants
33
 
1.08.B
Notice of Default
33
 
1.08.C
Representations Regarding Leases
33
 
1.08.D
Covenants Regarding Leases
34
 
1.08.E
Application of Rents
35
 
1.08.F
Indemnity Against Unapproved Lease Modifications and Amendments
36
1.09
Assignment of Leases, Rents, Income, Profits and Cash Collateral
36
 
1.09.A
Assignment; Discharge of Obligations
36
 
1.09.B
Entry Onto Secured Property; Lease of Secured Property
37
 
1.09.C
License to Manage Secured Property
37
 
1.09.D
Delivery of Assignments
37
 
1.09.E
Indemnity
37
1.10
Further Assurances
37
 
1.10.A
General; Appointment of Attorney-in-Fact
37
 
1.10.B
Statement Regarding Obligations
38
 
1.10.C
Additional Security Instruments
38
 
1.10.D
Security Agreement
38
 
1.10.E
Preservation of Mortgagor’s Existence
40
 
1.10.F
Further Indemnities
40
 
1.10.G
Absence of Insurance
40
 
1.10.H
Lost Note
40
1.11
Prohibition on Transfers, Liens or Further Encumbrances
41
 
1.11.A
Continuing Ownership and Management
41
 
1.11.B
Prohibition on Transfers, Liens or Further Encumbrances
41
 
1.11.C
Acceleration of Obligations
42
1.12
Expenses
42
1.13
Material Agreements
42
 
1.13.A
Performance by Mortgagor
42
 
1.13.B
Performance by Mortgagee
42
 
1.13.C
Notice of Default
43
 
1.13.D
No Waiver
43
 
1.13.E
No Surrender or Modification
43
 
1.13.F
No Merger
43
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
43
2.01
Warranty of Title
43



ii
 

--------------------------------------------------------------------------------




TABLE OF CONENTS
(CONTINUED)
 
 
 
 
 
 
 
Page
2.02
Ownership of Additional or Replacement Improvements and Personal Property
44
2.03
No Pending Material Litigation or Proceeding; No Hazardous Materials
44
 
2.03.A
Proceedings Affecting Mortgagor
44
 
2.03.B
Proceedings Affecting Secured Property
44
 
2.03.C
No Hazardous Material
44
 
2.03.D
No Litigation Regarding Hazardous Material
45
2.04
Valid Organization, Good Standing and Qualification of Mortgagor; Other
Organizational Information
45
2.05
Authorization; No Legal Restrictions on Performance
45
2.06
Compliance With Laws
46
2.07
Tax Status
46
2.08
Absence of Foreign or Enemy Status; Absence of Blocked Persons; Foreign Corrupt
Practices Act
47
2.09
Federal Reserve Board Regulations
47
2.10
Investment Company Act and Public Utility Holding Company Act
48
2.11
Exempt Status of Transactions Under Securities Act and Representations Relating
Thereto
48
2.12
ERISA
48
 
2.12.A
Direct or Indirect Interest
48
 
2.12.B
Transactions by or With Mortgagor
48
 
2.12.C
Mortgagor Liability or Obligation
48
2.13
Material Agreements
48
ARTICLE 3
DEFAULTS
48
3.01
Events of Default
48
ARTICLE 4
REMEDIES
51
4.01
Acceleration, Foreclosure, etc
51
 
4.01.A
Foreclosure
51
 
4.01.B
Partial Foreclosure
51
 
4.01.C
Entry
52
 
4.01.D
Collection of Rents, etc
52
 
4.01.E
Receivership
52
 
4.01.F
Specific Performance
53
 
4.01.G
Recovery of Sums Required to be Paid
53
 
4.01.H
Other Remedies
53
 
4.01.I
Compliance with Laws
53
4.02
No Election of Remedies
53
4.03
Mortgagee’s Right to Release, etc
53
4.04
Mortgagee’s Right to Remedy Defaults, etc
54
4.05
Waivers
54



iii
 

--------------------------------------------------------------------------------




TABLE OF CONENTS
(CONTINUED)
 
 
 
 
 
Page
4.06
Prepayment
55
ARTICLE 5
MISCELLANEOUS
56
5.01
Non-Waiver
56
5.02
Sole Discretion of Mortgagee
56
5.03
Legal Tender
57
5.04
No Merger or Termination
57
5.05
Discontinuance of Actions
57
5.06
Headings
57
5.07
Notice to Parties
57
5.08
Successors and Assigns Included In Parties
58
5.09
Changes and Modifications
59
5.10
Applicable Law
59
5.11
Invalid Provisions to Affect No Others
59
5.12
Usury Savings Clause
59
5.13
No Statute of Limitations
59
5.14
Late Charges
59
5.15
Waiver of Jury Trial
60
5.16
Continuing Effectiveness
60
5.17
Time of Essence
60
5.18
Non-Recourse
60
5.19
Non-Business Days
60
5.20
Single Purpose Entity
60
5.21
Intentionally Omitted
63
5.22
Joint and Several
63
5.23
Future Advances
63
ARTICLE 6
LOCAL LAW PROVISIONS
63
6.01
Principals of Construction
63
6.02
Hazardous Substances
63
6.03
Continuing Enforcement of Mortgage
64
6.04
Freshwater Wetlands
64
6.05
Modification of Mortgage
64
6.06
No Credit for Tax Paid
64
6.07
Receipt of Copy
64





iv
 

--------------------------------------------------------------------------------





MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(this “Mortgage”), dated as of January 10, 2017, from AMERICAN FINANCIAL
EXCHANGE, L.L.C. (“AFE”), PLAZA X URBAN RENEWAL ASSOCIATES L.L.C. (“Plaza X
Urban Renewal”) and PLAZA X LEASING ASSOCIATES L.L.C. (“Plaza X Leasing”; AFE,
Plaza X Urban Renewal and Plaza X Leasing are referred to herein individually
and collectively, as the context may require, as “Mortgagor”), each a New Jersey
limited liability company, having an office at c/o Dividend Capital, 518 17th
Street, Suite 1700, Denver, Colorado 80202, to NEW YORK LIFE INSURANCE COMPANY
(“Mortgagee”), a New York mutual insurance company, having an office at 51
Madison Avenue, New York, New York 10010-1603.
RECITALS
A.    WHEREAS, Mortgagee is making a loan to Mortgagor in the original principal
amount of up to One Hundred Forty Six Million Six Hundred Thousand and No/100
Dollars ($146,600,000.00), of which One Hundred Twenty Seven Million and No/100
Dollars ($127,000,000.00) is being funded to Mortgagor on the date hereof.
B.    WHEREAS, in connection with such loan, Mortgagor has executed and
delivered to Mortgagee a Promissory Note (together with all renewals,
modifications, increases and extensions thereof, the “Note”), dated as of the
date hereof, payable to the order of Mortgagee in the original principal amount
of up to One Hundred Forty Six Million Six Hundred Thousand and No/100 Dollars
($146,600,000.00), lawful money of the United States of America; the terms,
covenants and conditions of which Note are hereby incorporated herein and made a
part hereof.
C.    NOW THEREFORE, in consideration of the sum of Ten Dollars ($10.00) paid
and other good and lawful consideration, the receipt and sufficiency of which
are hereby acknowledged and in order to secure the Obligations (as hereinafter
defined), Mortgagor hereby mortgages, grants, assigns, releases, transfers,
pledges and sets over to Mortgagee and grants to Mortgagee a security interest
in the following property:
GRANTING CLAUSE ONE
All that tract or parcel of land (“Land”) more particularly described in
Schedule A hereto, together with (a) the leasehold estate in and to the Land
created pursuant to that certain Lease dated as of October 6, 2000, as amended
by a certain First Amendment to Ground Lease dated as of September 29, 2003,
between AFE, as lessor, and Plaza X Urban Renewal, as lessee (as the same has
been or may hereafter be amended from time to time, the “Ground Lease”), a
memorandum of which Ground Lease was recorded in the Office of the Hudson County
Register of Deeds on October 7, 2003 in Book 7147, Page 318, and all right,
title and interest of AFE and Plaza X Urban Renewal in, to and under said Ground
Lease, and (b) the subleasehold estate in and to the Land created pursuant to
that certain Lease dated as of October 6, 2000, as amended by a certain First
Amendment to Lease dated as of September 29, 2003, between Plaza X Urban
Renewal, as landlord, and Plaza X Leasing, as tenant, (as the same has been or
may hereafter be amended from time to time, the “Master Lease”),


1
 

--------------------------------------------------------------------------------




a memorandum of which Master Lease was recorded in the Office of the Hudson
County Register of Deeds on October 7, 2003 in Book 7147, Page 326, and all
right, title and interest of Plaza X Urban Renewal and Plaza X Leasing in, to
and under said Master Lease.
GRANTING CLAUSE TWO
All buildings, structures and improvements (collectively, “Improvements”) now or
hereafter located on the Land, including all of Mortgagor’s machinery,
apparatus, equipment and fixtures attached to, or used or procured for use in
connection with the operation or maintenance of, any Improvement, all of
Mortgagor’s refrigerators, shades, awnings, venetian blinds, screens, screen
doors, storm doors, storm windows, stoves, ranges, curtain fixtures, partitions,
attached floor coverings and fixtures, apparatus, equipment or articles used to
supply sprinkler protection and waste removal, laundry equipment, furniture,
furnishings, appliances, office equipment, elevators, escalators, tanks,
dynamos, motors, generators, switchboards, communication equipment, electrical
equipment, television and radio systems, heating, plumbing, lifting and
ventilating apparatus, air-cooling and air conditioning apparatus, gas and
electric fixtures, fittings and machinery and all of Mortgagor’s other personal
property and equipment of every kind and description, and all accessions,
renewals and replacements thereof and all articles in substitution therefor,
excluding trade fixtures and personal property of any Lessee (as hereinafter
defined) unless such trade fixtures or personal property become the property of
Mortgagor upon expiration or termination of the Lease in question. Whether or
not any of the foregoing are attached to the Land or any of the Improvements in
any manner, all such items shall be deemed to be fixtures, part of the real
estate and security for the Obligations. The Land and Improvements are herein
collectively called “Premises”. To the extent any of the Improvements are not
deemed real estate under the laws of the State, they shall be deemed personal
property and this grant shall include all of Mortgagor’s right, title and
interest in, under and to such personal property and all other personal property
now or hereafter attached to or located upon the Premises or used or useable in
the management, maintenance or operation of the Improvements or the activities
conducted on the Premises, including all computer hardware and software, and all
accessions, renewals and replacements thereof and all articles in substitution
therefor, but excluding trade fixtures and personal property of any Lessee,
unless such trade fixtures and personal property become the property of
Mortgagor upon expiration or termination of the Lease in question (collectively,
“Personal Property”).
GRANTING CLAUSE THREE
All now or hereafter existing easements and rights-of-way and all right, title
and interest of Mortgagor, in and to any land lying within the right-of-way of
any street, opened or proposed, adjoining the Premises, any and all sidewalks,
alleys and strips and gores of land, streets, ways, passages, sewer rights,
waters, water courses, water rights and powers, estates, rights, titles,
interests, privileges, liberties, tenements, hereditaments, air rights,
development rights, covenants, conditions, restrictions, credits and
appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to, or above or below the Premises, whether now or hereafter
existing.


2
 

--------------------------------------------------------------------------------




GRANTING CLAUSE FOUR
All intangible rights, interests and properties of Mortgagor relating to the
Premises or any part thereof, and necessary or desirable for the continued
ownership, use, operation, leasing or management thereof, whether now or
hereafter existing, including any trademarks, service marks, logos or trade
names relating to the Premises or by which the Premises or any part thereof may
be known and any other franchises or other agreements relating to services in
connection with the use, occupancy, or maintenance of the Premises, instruments,
actions or rights in action and all intangible property and rights relating to
the Premises.
GRANTING CLAUSE FIVE
All accounts receivable, insurance policies, contract rights, interests, rights
under all oil, gas and mineral leases and agreements and all benefits arising
therefrom, and all other claims, both at law and in equity, relating to the
Premises, which Mortgagor now has or may hereafter acquire.
GRANTING CLAUSE SIX
All estate, interest, right, title and other claim or demand which Mortgagor now
has or may hereafter acquire in any and all awards or payments relating to the
taking by eminent domain, or by any proceeding or purchase in lieu thereof, of
the whole or any part of the Premises, including all awards resulting from a
change of grade of any street and awards for severance damages, together, in all
cases, with all interest thereon.
GRANTING CLAUSE SEVEN
All proceeds of, and any unearned premiums on, insurance policies covering all
or any part of the Premises, including the right to receive and apply the
proceeds of all insurance or judgments related to the Premises, or settlements
made in lieu thereof.
GRANTING CLAUSE EIGHT
All estate, interest, right, title and other claim or demand which Mortgagor now
has or may hereafter acquire against anyone with respect to any damage to all or
any part of the Premises, including damage arising or resulting from any defect
in or with respect to the design or construction of all or any part of the
Improvements.
GRANTING CLAUSE NINE
All deposits or other security or advance payments, including rental payments,
made by or on behalf of Mortgagor to others in connection with the Obligations
or the ownership or operation of all or any part of the Premises, including any
such deposits or payments made with respect to (a) Impositions (as hereinafter
defined),(b) insurance policies, (c) utility service, (d) cleaning, maintenance,
repair or similar services, (e) refuse removal or sewer service, (f) rental of
equipment, if any, used by or on behalf of Mortgagor, and (g) parking or similar
services or rights.


3
 

--------------------------------------------------------------------------------




GRANTING CLAUSE TEN
All remainders, reversions or other estates in the Premises or any part thereof.
GRANTING CLAUSE ELEVEN
All right, title and interest of Mortgagor in and to all management contracts,
permits, certificates, licenses, approvals, contracts, entitlements and
authorizations, however characterized, now or hereafter issued or in any way
furnished for the acquisition, construction, development, operation and use of
the Land, the Improvements or the Leases, including the Tax Exemption Documents,
building permits, environmental certificates, licenses, certificates of
operation or occupancy, warranties and guaranties, except, in each case, to the
extent that such mortgage, grant, assignment, transfer or pledge is restricted
by the terms of such management contract, permit, certificate, license,
approval, contract, entitlement or authorization and such restriction is
enforceable under applicable law.
GRANTING CLAUSE TWELVE
All right, title and interest of Mortgagor in and to all easements, roads,
streets, ways, sidewalks, alleys, passages, sewer rights, other utility rights,
encroachment rights, and all estates, rights, titles, interests, privileges,
liberties, tenements, hereditaments, air rights, and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to, or arising under
that certain Cross-Reciprocal Easement Agreement among AFE, Plaza VIII & IX
Associates, L.L.C. and Cali Harborside (Fee) Associates L.P. dated September 29,
2003 and recorded in the Office of the Hudson County Register of Deeds on
October 7, 2003 in Book 7147, Page 157 (as the same has been or may hereafter be
amended from time to time, the “Easement Agreement”) whether now or hereafter
existing.
GRANTING CLAUSE THIRTEEN
All proceeds, products, replacements, additions, substitutions, renewals and
accessions of any of the foregoing, including personal property acquired with
cash proceeds.
TO HAVE AND TO HOLD THE SECURED PROPERTY UNTO MORTGAGEE AND ITS SUCCESSORS AND
ASSIGNS. Until the occurrence of and after the timely curing or waiver of an
Event of Default, Mortgagee shall permit Mortgagor to possess and enjoy the
Secured Property and to enforce the Leases and to receive, retain, use,
distribute, collect and enjoy, the Rents therefrom in accordance with the terms
of the Loan Instruments. The conditions of these presents is such that if
Mortgagor shall pay, or cause to be paid, the Obligations as and when the same
shall come due and payable, and shall observe, perform and discharge its
obligations under this Mortgage, Mortgagee shall release and reconvey the
Secured Property unto and at the expense of Mortgagor.
DEFINITIONS AND INTERPRETATION
As used in this Mortgage, the following terms shall have the meanings specified
below:
“Acquisition Date” shall have the meaning set forth in Section 5.20.


4
 

--------------------------------------------------------------------------------




“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, is Controlling or Controlled by or under common Control with such
specified Person.
“Assignment” shall mean that certain Assignment of Leases, Rents, Income and
Cash Collateral, dated as of the date hereof, from Mortgagor, as assignor, to
Mortgagee, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Award” shall have the meaning set forth in Section 1.07A.
“Business Day” shall mean any day other than a Saturday, Sunday, or U.S. federal
holiday.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and between Mortgagor and Mortgagee, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Clearing Account” shall have the meaning set forth in the Cash Management
Agreement.
“Clearing Account Agreement” shall mean that certain Blocked Account Control
Agreement (with Lockbox Services), dated as of the date hereof, by and among
Mortgagor, Mortgagee and U.S. Bank National Association, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Code” shall mean the Uniform Commercial Code of the State.
“Condemnation Proceedings” shall have the meaning set forth in Section 1.07A.
“Constituent Entity” shall have the meaning set forth in Section 2.12A.
“Control” when used with respect to any specified Person shall mean: (a) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such specified Person whether
through ownership of voting securities, beneficial interests, by contract or
otherwise, including as an officer or director of such specified Person, or (b)
the ownership, directly or indirectly, in the aggregate of more than fifty
percent (50%) of the beneficial interest of a Controlled Person. The definition
is to be construed to apply equally to variations of the word “Control”
including “Controlled,” “Controlling” or “Controlled by.”
“Credit Tenant” shall mean, as of the date of determination, a tenant that has a
credit rating of “BBB-” or higher by Standard & Poor’s Rating Services or Fitch
Ratings, Inc. or “Baa3” or higher by Moody’s Investors Service, Inc.
“Debt Coverage Ratio” shall mean, for any period, a fraction, the numerator of
which shall equal the Projected Net Operating Income for such period, and the
denominator of which shall equal the aggregate of the principal and interest for
such period with respect to the indebtedness due pursuant to the Loan
Instruments (calculated with the interest rate equal to the sum of (i) the LIBOR
Strike Price and (ii) the applicable Spread). The calculation of Debt Coverage
Ratio shall be as determined by Mortgagee.


5
 

--------------------------------------------------------------------------------




“Direct Lease” shall mean each Lease to which Mortgagor is a party and “Direct
Leases” shall mean, collectively, all of the foregoing.
“Easement Agreement” shall have the meaning set forth in Granting Clause Twelve.
“Environmental Claim” shall mean any asserted claim or demand, of any kind or
nature, by any Person, for any actual or alleged Environmental Damage, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute, ordinance or regulation, common law or otherwise.
“Environmental Damage” shall mean any and all claims, judgments, damages
(including consequential and punitive damages), losses, penalties, interest,
fines, liabilities (including strict liability), obligations, responsibilities,
encumbrances, liens, costs and expenses, of whatever kind or nature, contingent
or otherwise, matured or unmatured, foreseeable or unforeseeable, including
attorneys’, experts’ and consultants’ fees and disbursements relating to
Environmental Requirements in, on, under, around or in any way relating to the
Secured Property, including:
(a)    those relating to any investigation, defense or settlement of any claim,
suit, administrative proceeding or investigation of any kind or any directive of
any Governmental Agency;
(b)    those relating to damages for personal injury, or injury to property
including natural resources, occurring in, on, under or about the Secured
Property, including lost profits and the cost of demolition and rebuilding of
any improvements on real property;
(c)    diminution in the value of the Secured Property, and damages for the
loss, or restriction on the use or adverse impact on the marketing, of the
Secured Property or any part thereof;
(d)    loss of the priority of the lien of this Mortgage due to the imposition
of a lien against the Secured Property; and
(e)    those incurred in connection with the investigation, cleanup,
remediation, removal, abatement, containment, closure, restoration, monitoring
work or other cure of any violation of an Environmental Requirement required by
any Governmental Agency or reasonably necessary to make full economic use of the
Secured Property or in connection with any other property, including the
performance of any pre-remedial studies and investigations and post remedial
monitoring and cure, or any action to prevent a Release or threat of Release or
to minimize the further Release of any Hazardous Material so it does not migrate
or endanger or threaten to endanger public health or the environment.
“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement, dated as of the date hereof, executed by Mortgagor and
Guarantor in favor of Mortgagee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.


6
 

--------------------------------------------------------------------------------




“Environmental Requirements” shall mean any and all Legal Requirements relating
to the protection of the environment, health or safety, including:
(a)
all Legal Requirements pertaining to reporting, licensing, permitting,
investigation, remediation or removal of, or pertaining to Releases or
threatened Releases of, Hazardous Materials, chemical substances, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature, including Releases or threatened Releases
into the air, soil, surface water, ground water or land;

(b)
all Legal Requirements pertaining to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
chemical substances, pollutants, contaminants or hazardous or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature; and

(c)
all Legal Requirements pertaining to industrial hygiene or the protection of the
health and safety of employees or the public.

“Equity Collateral” shall have the meaning ascribed to the word “Collateral” in
the Pledge Agreement.
“ERISA” shall have the meaning set forth in Section 2.12.
“Event of Default” shall have the meaning set forth in Section 3.01.
“Governmental Agency” shall mean any government, quasi-governmental or
government sponsored enterprise, legislative body, commission, board, regulatory
authority, bureau, administrative or other agency, court, arbitrator, grand jury
or any other public body or entity or instrumentality, whether domestic,
foreign, federal, state, county or municipal.
“Ground Lease” shall have the meaning set forth in Granting Clause One.
“Guarantor,” shall mean (a) any guarantor of all or any portion of the
Obligations, (b) any indemnitor (other than Mortgagor) under the Environmental
Indemnity Agreement, and (c) any guarantor under the Guaranty or any other
guaranty entered into in connection with the Loan.
“Guaranty” shall mean that certain Guaranty, dated as of the date hereof,
executed by Dividend Capital Total Realty Operating Partnership LP, a Delaware
limited partnership, in favor of Mortgagee, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Hazardous Materials” shall mean any substance:
(a)    the presence of which requires notification, investigation or remediation
under any Environmental Requirement;


7
 

--------------------------------------------------------------------------------




(b)    which is or becomes designated, defined, classified or regulated as
“hazardous”, “toxic”, “noxious”, “waste”, “pollutant”, “contaminant” or other
similar term, or which requires remediation or is regulated under any present or
future Environmental Requirement, including the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.),
Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), Federal
Clean Air Act (42 U.S.C. Section 7401 et seq.), Federal Hazardous Materials
Transportation Act (49 U.S.C. Section 5101 et seq.), Federal Clean Water Act (33
U.S.C. Section 1251 et seq.), Federal Environmental Pesticide Control Act (7
U.S.C. Section 136 et seq.), Federal Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), Federal Safe Drinking Water Act (42 U.S.C. Sections
300(f), et seq.), New Jersey Industrial Site Recovery Act, as amended, N.J.S.A.
13:1K-6 et seq., the Spill Compensation and Control Act, as amended, N.J.S.A.,
58:10-23.11 et seq., the New Jersey Underground Storage of Hazardous Substances
Act, as amended, N.J.S.A. 58:10A-21 et. seq., the Safe Drinking Water Act, as
amended, N.J.S.A. 58:12A-1 et. seq., the Toxic Catastrophe Prevention Act
N.J.S.A. 13:K-19, et. seq., the Worker and Community Right to Know Act, N.J.S.A.
34:5A-1, et. seq., the Pollution Prevention Act, N.J.S.A. 13:1D-35, et seq., the
Air Pollution Control Act, N.J.S.A. 26:2C-1, et seq., the Solid Waste Management
Act, N.J.S.A. 13:1E-1, et seq., the Sanitary Landfill Closure and Contingency
Fund Act, N.J.S.A. 13:1E-100, et seq., the Solid Waste Utility Control Act,
N.J.S.A. 48:13A-1, et seq., the Water Pollution Control Act, N.J.S.A. 58:10A-1,
et seq., the Flood Hazard Control Act, N.J.S.A. 58:16A-50, et seq., the
Freshwater Wetlands Protection Act, N.J.S.A. 13:9B-1, et seq., the Coastal Area
Facility Review Act, N.J.S.A. 13:19-1, et seq., the Wetlands Act of 1970,
N.J.S.A. 13:9A-1, et seq., the Waterfront and Harbor Facilities Act, N.J.S.A.
12:5-1, et seq., the Noise Control Act, N.J.S.A. 13:1G-1, et seq., and the
Pesticide Control Act, N.J.S.A. 13:1F-1, et seq., and any other federal, state,
local or foreign law or ordinance which is presently in effect or hereafter
enacted relating to environmental matters; any rules and regulations promulgated
under any of the foregoing; and any and all amendments to the foregoing;
(c)    which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Governmental Agency;
(d)    the presence of which on the Secured Property causes or threatens to
cause a nuisance relating to the Secured Property or adjacent properties or
poses or threatens to pose a hazard relating to the Secured Property or adjacent
properties or to the health or safety of Persons on or about the Secured
Property or adjacent properties;
(e)    which contains asbestos, gasoline, diesel fuel or other petroleum
hydrocarbons, volatile organic compounds, polychlorinated biphenyls (PCBs) or
urea formaldehyde foam insulation;
(f)    which contains or emits radioactive particles, waves or material,
including radon gas;
(g)    which is or constitutes a part of an underground storage tank; or
(h)    which is or contains mold, mildew, fungi, bacteria or other microbial
matter which poses a threat to human health or the environment.


8
 

--------------------------------------------------------------------------------




“Hazardous Materials Claims” shall have the meaning set forth in Section
1.05E(4).
“Impositions” shall have the meaning set forth in Section 1.02A.
“Improvements” shall have the meaning set forth in Granting Clause Two.
“Increased Rate” shall have the meaning set forth in the Note.
“Indemnified Claims” shall have the meaning set forth in Section 1.05E(1).
“Independent Director” shall mean a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and will not while serving as Independent Director be: (i) a
stockholder, director (with the exception of serving as the Independent Director
of Mortgagor), officer, employee, partner, member, manager, attorney or counsel
of Mortgagor, equity owners of Mortgagor or any Guarantor or any Affiliate of
Mortgagor or any Guarantor; (ii) a customer, supplier or other person who
derives any of its purchases or revenues from its activities with Mortgagor or
any Guarantor, equity owners of Mortgagor or Guarantor or any Affiliate of
Mortgagor or any Guarantor; (iii) a Person Controlling or under common Control
with any such stockholder, director, officer, employee, partner, member,
manager, attorney, counsel, equity owner, customer, supplier or other Person; or
(iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, member, manager, attorney, counsel, equity owner,
customer, supplier or other Person and (b) has (i) prior experience as an
independent director or independent manager for a corporation, a trust or
limited liability company whose charter documents required the unanimous consent
of all independent directors or independent managers thereof before such
corporation, trust or limited liability company could consent to the institution
of bankruptcy or insolvency proceedings against it or could file a petition
seeking relief under any applicable federal or state law relating to bankruptcy
and (ii) at least three years of employment experience with one or more
nationally-recognized companies that provides, inter alia, professional
independent directors or independent managers in the ordinary course of their
respective business (a “Professional Independent Director”) and is an employee
of such a company or companies at all times during his or her service as an
Independent Director and (c) is satisfactory to Mortgagee. A natural Person who
satisfies the foregoing definition except for being (or having been) the
independent director or independent manager of a “special purpose entity” that
is an Affiliate of Mortgagor (provided such Affiliate does not or did not own a
direct or indirect equity interest in a Mortgagor) shall not be disqualified
from serving as an Independent Director, provided that such natural Person
satisfies all other criteria set forth above and that the fees such individual
earns from serving as independent director or independent manager of Affiliates
of Mortgagor or in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year. A natural Person
who satisfies the foregoing definition other than subparagraph (a)(ii) shall not
be disqualified from serving as an Independent Director if such individual is a
Professional Independent Director and such individual complies with the
requirements of the previous sentence.


9
 

--------------------------------------------------------------------------------




“Insurance Advisor” shall have the meaning set forth in Section 1.03I(1).
“Interest Rate” shall have the meaning set forth in the Note.
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.
“Land” shall have the meaning set forth in Granting Clause One.
“Lease” shall mean each existing or future lease, license, tenancy, occupancy,
sublease, sub-sublease, franchise, concession or other agreement (including,
without limitation, the Schwab Lease, and all guaranties of and security for the
same) and “Leases” shall mean, collectively, all of the foregoing.
“Lease Guaranty Payment” shall mean any payment, fee or penalty paid by any
guarantor of any Lease, whether by reason of a default or pursuant to the terms
of any guaranty under such Lease or otherwise.
“Lease Termination Fee” shall mean any payment, fee or penalty paid by a tenant
in connection with the cancellation or termination of such tenant’s Lease,
whether by reason of such tenant’s default or pursuant to the terms of such
Lease or otherwise.
“Legal Requirements” shall mean all present or future laws, statutes, permits,
approvals, plans, authorizations, guidelines, ordinances, restrictions, orders,
rules, codes, regulations, judgments, decrees, injunctions or requirements of
all Governmental Agencies or any officers thereof, including any Board of Fire
Underwriters.
“Lessee” shall mean the lessee, licensee, occupant, subtenant, sub-subtenant,
franchisee or concessionee, as applicable, under any Lease and “Lessees” shall
mean, collectively, all of the foregoing.
“LIBOR Strike Price” shall mean three percent (3%).
“Loan” shall mean the mortgage loan evidenced by the Note and secured by this
Mortgage and the other Loan Instruments.
“Loan Instruments” shall mean the Note, this Mortgage, the Assignment, the
Pledge Agreement, the Clearing Account Agreement, the Cash Management Agreement,
the Environmental Indemnity Agreement, the Guaranty, the Management and Leasing
Subordination Agreements, the Side Letter and each other instrument now or
hereafter given to evidence, secure, indemnify, guaranty or otherwise assure or
provide for the payment or performance of the Obligations or otherwise executed
in connection with the Loan by Mortgagor or Guarantor.
“Make Whole Amount” shall have the meaning set forth in the Note.


10
 

--------------------------------------------------------------------------------




“Management and Leasing Subordination Agreements” shall mean, collectively, (a)
that certain Prime Management Subordination Agreement, dated as of the date
hereof, by DPF Property Management, LLC for the benefit of Mortgagee, (b) that
certain Sub-Management Subordination Agreement, dated as of the date hereof, by
Cushman & Wakefield of New Jersey, Inc. for the benefit of Mortgagee and (c)
that certain Leasing Subordination Agreement, dated as of the date hereof, by
Cushman & Wakefield of New Jersey, Inc. for the benefit of Mortgagee, as each
may be further amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Master Lease” shall have the meaning set forth in Granting Clause One.
“Material Agreement” shall mean each of the Ground Lease, the Master Lease, the
Schwab Lease and the Tax Exemption Documents.
“Maturity Date” shall have the meaning set forth in the Note.
“Mortgagee’s Architect” shall mean a licensed architect or registered engineer
approved by Mortgagee.
“Non-Recourse Exceptions” shall have the meaning set forth in the Note.
“Note” shall have the meaning set forth in the recitals of this Mortgage.
“Obligations” shall mean and include all indebtedness, obligations, covenants,
agreements and liabilities of Mortgagor to Mortgagee, including all obligations
to pay interest, the Make Whole Amount and all charges and advances, whether
direct or indirect, existing, future, contingent or otherwise, due or to become
due, pursuant to or arising out of or in connection with the Note, this
Mortgage, the Assignment or any other Loan Instrument, all modifications,
extensions and renewals of any of the foregoing and all expenses and costs of
collection or enforcement, including attorneys’ fees and disbursements incurred
by Mortgagee in the collection or enforcement of any of the Loan Instruments or
in the exercise of any rights or remedies pursuant to the Loan Instruments or
applicable law.
“OFAC” shall have the meaning set forth in Section 2.08
“Order” or “Orders” shall have the respective meanings set forth in Section
2.08.
“Partial Foreclosure” shall have the meaning set forth in Section 4.01B.
“Person” shall mean a corporation, a limited or general partnership, a limited
liability company or partnership, a joint stock company, a joint venture, a
trust, an unincorporated association, a Governmental Agency, an individual or
any other entity similar to any of the foregoing.
“Personal Property” shall have the meaning set forth in Granting Clause Two.
“Phase I” shall mean, collectively, those certain environmental reports prepared
by EMG, dated May 1, 2008 (bearing report #86827.08R-023.135) and dated May 25,
2010 (bearing report #93439.1OR-023.051).


11
 

--------------------------------------------------------------------------------




“Plan” shall mean an employee benefit plan (as defined in section 3(3) of ERISA)
whether or not subject to ERISA or a plan or other arrangement within the
meaning of section 4975 of the Internal Revenue Code.
“Plan Assets” shall mean assets of a Plan within the meaning of section 29
C.F.R. section 2510.3-101, as modified by section 3(42) of ERISA, or similar
law.
“Pledge Agreement” shall mean the Pledge and Security Agreement, dated as of the
date hereof, from the Pledgors, collectively as pledgor, to Mortgagee, as
lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Pledgors” shall mean TRT Harborside LLC, a Delaware limited liability company,
and Plaza X Realty L.L.C., a New Jersey limited liability company.
“Premises” shall have the meaning set forth in Granting Clause Two.
“Prior Loans,” shall mean, collectively, all those certain mortgage loans made
to Mortgagor and secured by the Secured Property, which loans have been paid in
full on or prior to the date hereof.
“Proceeds” shall have the meaning set forth in Section 1.03F(2).
“Projected Net Operating Income” shall mean (A) the projected rental income from
all executed Direct Leases (excluding the Schwab Lease) and all other income
from the Secured Property (including any business interruption insurance but
only to the extent received and deposited into the Sponsor’s Lockbox Account or
the Clearing Account, as applicable, less the anticipated revenue from any
tenant that has terminated its Lease) during the twelve (12) month period
following the date of determination (collectively, “Gross Revenues”), which
calculation of Gross Revenues shall be adjusted to include a Free Rent Credit
(as defined below), less (B) the projected expenses for the same twelve (12)
month period, adjusted to include all expenses Lender reasonably determines are
necessary to operate and maintain the Secured Property in an
institutional-quality manner (including, without limitation, real estate taxes,
insurance, and actual property management fees (not less than two and one-half
percent (2.50%) of Gross Revenues)). Such calculation of Projected Net Operating
Income shall be determined by Borrower subject to confirmation by Lender. “Free
Rent Credit” shall mean a credit equal to (i) the actual free rent amount, or a
reasonable approximation of such free rent amount, based on the anticipated
rental payments to be made by Credit Tenants after their free rent period
expires, as applicable, plus (ii) if Guarantor shall guarantee the free rent
amount for non-Credit Tenants pursuant to the Free Rent Guaranty (as defined in
the Side Letter), such guaranteed amount (which Free Rent Guaranty shall
terminate upon the expiration of the free rent period of such non-Credit
Tenants).
“Release” shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the
environment.
“Rents” shall mean all rents, issues, profits, cash collateral, royalties,
income and other benefits derived from the Secured Property or any part thereof
(including benefits accruing from all present or future leases and agreements,
including oil, gas and mineral leases and agreements).


12
 

--------------------------------------------------------------------------------




“Schwab Lease” shall mean that certain Amended and Restated Lease dated December
29, 2000 between Plaza X Leasing, as landlord, and Charles Schwab & Co., Inc.,
as tenant, as the same has been or may hereafter be amended from time to time.
“Secured Property” shall mean the Premises, the Personal Property and all other
rights and interests described in the Granting Clauses of this Mortgage.
“Side Letter” shall mean that certain letter agreement, dated as of the date
hereof, by and among Mortgagor, Guarantor and Mortgagee relating to extensions
of the Loan, Transfers and other matters, as the same may be further amended,
restated, replaced, supplemented or otherwise modified from time to time.
“SPE Certification” shall have the meaning set forth in Section 5.20.
“Sponsor’s Lockbox Account” shall have the meaning set forth in the Cash
Management Agreement.
“Spread” shall have the meaning set forth in the Note.
“State” shall mean the State, Commonwealth or territory in which the Land is
located.
“Tax Exemption Documents” shall mean, collectively (a) that certain Contribution
Agreement dated as of November 15, 2000 between AFE and the City of Jersey City,
(b) that certain Project Employment & Contracting Agreement dated as of November
15, 2000 between Plaza X Urban Renewal and the City of Jersey City, (c) that
certain Financial Agreement dated as of November 15, 2000, between Plaza X Urban
Renewal and the City of Jersey City, (d) that certain Addendum to Financial
Agreement effective as of November 15, 2000 between Plaza X Urban Renewal and
the City of Jersey City, (e) that certain Amendment to Financial Agreement dated
September 23, 2003 between Plaza X Urban Renewal and the City of Jersey City,
(f) the Settlement Agreement and Release about to be entered into between Plaza
X Urban Renewal and the City of Jersey City and (f) any other documents now or
hereafter entered into by any Mortgagor in connection with a tax exemption
pursuant to the Long Term Tax Exemption Law, N.J.S.A. 40A:20-1 et seq., as any
of the foregoing have been or may hereafter be amended from time to time.
“Terrorism Insurance” shall have the meaning set forth in Section 1.03A(1).
“Terrorism Insurance Cost” shall have the meaning set forth in Section 1.03I(5).
“Transfer” shall have the meaning set forth in Section 1.11B.
As used in this Mortgage (a) words such as “herein”, “hereof”, “hereto”,
“hereunder” and “hereby” or similar terms refer to this Mortgage as a whole and
not to any specific Section or provision hereof; (b) wherever the singular or
plural number or the masculine, feminine or neuter gender is used, it shall
include each other number or gender; and (c) the word “including” shall mean
“including, without limitation,” and the word “includes” shall mean “includes,
without limitation.”


13
 

--------------------------------------------------------------------------------





ARTICLE 1    

COVENANTS AND AGREEMENTS
Mortgagor hereby covenants and agrees as follows:

1.01    Payment, Performance and Security. Mortgagor shall pay when due the
amount of, and otherwise timely perform, all Obligations. This Mortgage shall
secure all Obligations. Mortgagor shall not apply or permit the application of
any insurance proceeds, condemnation awards, trust funds, Rents or other income
to distributions to its partners, members or constituent entities when an Event
of Default exists under any of the Loan Instruments.

1.02    Payment of Taxes, Assessments, etc.

1.02.A    Impositions. Mortgagor shall pay when due and payable, before any
fine, penalty, interest or cost for the nonpayment thereof may be added thereto,
and without any right of offset or credit against any interest or other amounts
payable to Mortgagee pursuant to this Mortgage or on the Note, all taxes,
assessments, water and sewer rents, rates and charges, transit taxes, charges
for public utilities, excises, levies, vault taxes or charges, license and
permit fees and other governmental charges, general and special, ordinary and
extraordinary, unforeseen and foreseen, of any kind and nature whatsoever
(including penalties, interest costs and charges accrued or accumulated
thereon), which at any time may be assessed, levied, confirmed, imposed upon, or
become due and payable out of or in respect to, or become a lien on, the Secured
Property or any part thereof, or any appurtenance thereto, including amounts
payable by Mortgagor under the Tax Exemption Documents (all of the foregoing
collectively, “Impositions” and individually, an “Imposition”).

1.02.B    Installments. Notwithstanding anything to the contrary contained in
Section 1.02A, if by law any Imposition, at the option of the taxpayer, may be
paid in installments, and provided interest shall not accrue on the unpaid
balance of such Impositions, Mortgagor may exercise the option to pay the same
in installments and, in such event, shall pay such installments as the same
become due and before any fine, penalty, interest or cost may be added thereto.

1.02.C    Receipts. Mortgagor, upon request of Mortgagee, will furnish to
Mortgagee within ten (10) days before the date when any Imposition would become
delinquent, official receipts of the appropriate taxing authority, or other
evidence reasonably satisfactory to Mortgagee, evidencing the payment thereof.

1.02.D    Evidence of Payment. The bill, certificate or advice of nonpayment,
issued by the appropriate official (designated by law either to make or issue
the same or to receive payment of any Imposition) of the nonpayment of an
Imposition shall be prima facie evidence that such Imposition is due and unpaid
at the time of the making or issuance of such certificate, advice or bill.
Mortgagor shall pay Mortgagee, on demand, all charges, costs and expenses of
every kind including each tax service search fee or charge incurred by Mortgagee
at any time or times during the term of this Mortgage in connection with
obtaining evidence satisfactory to Mortgagee that the payment of all Impositions
is current and that there is no Imposition due and owing or which has


14
 

--------------------------------------------------------------------------------




become or given rise to a lien on the Secured Property or any part thereof or
any appurtenance thereto.


15
 

--------------------------------------------------------------------------------





1.02.E    Payment by Mortgagee. If Mortgagor shall fail to pay any Imposition in
accordance with the provisions of this Section 1.02, Mortgagee, at its option
and at such time as it may elect, may pay such Imposition, but shall be under no
obligation to do so. Mortgagor will repay to Mortgagee, within three (3)
Business Days after written demand, any amount so paid by Mortgagee, with
interest thereon at the Increased Rate from the date of such written demand by
Mortgagee to the date of repayment by Mortgagor. This Mortgage shall secure each
such amount and such interest.

1.02.F    Change in Law. In the event of the passage after the date of this
Mortgage of any law deducting the Obligations from the value of the Secured
Property or any part thereof for the purpose of taxation or resulting in any
lien thereon, or changing in any way the laws now in force for the taxation of
this Mortgage or the Obligations for state or local purposes, or the manner of
the operation of any such taxes so as to affect the interest of Mortgagee, then,
and in such event, Mortgagor shall bear and pay the full amount of such taxes,
provided that if for any reason payment by Mortgagor of any such new or
additional taxes would be unlawful or if the payment thereof would constitute
usury or render the Loan or the Obligations wholly or partially usurious under
any of the terms or provisions of the Note, this Mortgage or otherwise,
Mortgagee may, at its option, declare all Obligations secured by this Mortgage,
with interest thereon, to be immediately due and payable, or Mortgagee may, at
its option, pay that amount or portion of such taxes as renders the Loan or the
Obligations unlawful or usurious, in which event Mortgagor shall concurrently
therewith pay the remaining lawful and non-usurious portion or balance of such
taxes. Mortgagor waives any right it may have to a credit against interest due
on the debt secured by this Mortgage for taxes paid.

1.02.G    Joint Assessment. Mortgagor shall not suffer, permit or initiate the
joint assessment of the Premises and the Personal Property, or any other
procedure whereby personal property taxes and real property taxes shall be
assessed, levied or charged to the Secured Property as a single lien.

1.02.H    Permitted Contests. Notwithstanding anything herein to the contrary,
if, and for so long as, Mortgagor is not in default pursuant to any of the Loan
Instruments, Mortgagor shall have the right to contest the amount or the
validity, in whole or in part, of any Imposition, by appropriate proceedings
diligently conducted in good faith and without cost or expense to Mortgagee.
Subject to the provisions of Section 1.02I and provided Mortgagor is in
compliance with the provisions of the next sentence, Mortgagor may postpone or
defer payment of such Imposition if Mortgagor, on or before the due date
thereof, shall do one of the following: (1) deposit or cause to be deposited
with Mortgagee a surety bond issued by a surety company of recognized
responsibility acceptable to Mortgagee, guaranteeing and securing the payment in
full of such Imposition, pending the determination of such contest, (2) deposit
or cause to be deposited with Mortgagee an amount equal to one hundred percent
(100%) of such Imposition or any balance thereof remaining unpaid, and from time
to time, but not more frequently than quarterly, deposit amounts in order to
keep on deposit at all such times an amount equal to one hundred percent (100%)
of the Imposition remaining unpaid, or (3) furnish or cause to be furnished to
Mortgagee other security reasonably satisfactory to Mortgagee. If such deposit
is made or such security furnished and Mortgagor continues in good faith to
contest the validity of such Imposition by appropriate legal proceedings which
shall operate to prevent the collection of such Imposition so contested, the


16
 

--------------------------------------------------------------------------------




imposition of interest, fines or other penalties with respect to such Imposition
and the sale of the Secured Property or any part thereof to satisfy such
Imposition, Mortgagor shall have no obligation to pay such Imposition until such
time as it has been finally determined to be a valid, due and payable
Imposition. Upon termination of any such proceeding, or at any earlier time that
Mortgagor shall have been adjudicated liable for the payment of such Imposition,
Mortgagor shall pay in full the amount of such Imposition or part thereof as
shall have been finally determined in such proceeding, together with all
liabilities in connection therewith. If Mortgagor shall fail to pay in full the
amount that has been finally determined, Mortgagee shall have the full power and
authority to apply or require the application of any amounts that may have been
deposited pursuant to this Section 1.02H to payment of any unpaid Imposition.
However, Mortgagee shall not have any liability for application of, or failure
to apply, any amount so deposited, except for Mortgagee’s intentional and
willful failure to apply a deposited amount after Mortgagor shall have notified
Mortgagee of such final decision and Mortgagor or the Person making such deposit
shall have requested in writing the application of such amount to the payment of
the particular Imposition with respect to which it was deposited. Mortgagee
shall repay to Mortgagor, or as directed by Mortgagor, the remainder of any such
deposit after payment in full of the related Imposition, unless Mortgagor shall
be in default pursuant to any of the Loan Instruments. If a default then exists,
Mortgagee may, in its discretion, apply all or any part of such remainder to the
curing of such default. After the curing of all such defaults (and the payment
in full of all then due and payable Impositions), Mortgagee shall pay the
remainder of such surplus, if any, to Mortgagor. Mortgagor may contest matters
under the Tax Exemption Documents by appropriate proceedings diligently
conducted in good faith and without cost or expense to Mortgagee, provided that
if such matter involves any disputed payment obligation of Mortgagor under the
Tax Exemption Documents, Mortgagor shall deposit the disputed amount with
Mortgagee in accordance with the provisions of this Section 1.02H.

1.02.I    No Lease Default. Notwithstanding anything to the contrary contained
herein, if contesting the validity or amount of any Imposition shall cause a
breach of any of the terms, conditions or covenants required to be performed by
Mortgagor as lessor under any Lease, Mortgagor shall not have the right to
contest the same as provided in Section 1.02H, and Mortgagor shall pay such
Imposition pursuant to Section 1.02A.

1.03    Insurance.

1.03.A    All Risk Coverage.
(1)    Mortgagor, at its sole cost and expense, shall keep the Improvements and
the Personal Property insured against loss or damage by fire and against loss or
damage by other risks now covered by “All Risk” or “Special Perils” insurance,
in form and substance satisfactory to Mortgagee, subject to the terms and
conditions hereof. Such All Risk or Special Perils insurance shall not exclude
from coverage any loss arising from the perils of terrorist acts (both foreign
and domestic) or in the alternative, Mortgagor shall maintain a separate
insurance policy covering terrorist acts (both foreign and domestic) (“Terrorism
Insurance”) and windstorm insurance and flood insurance as required by
Mortgagee. If any of the Terrorism Insurance, windstorm insurance or flood
insurance is obtained through a separate insurance policy rather than as part of
an All Risk or Special Perils policy, the requirements set forth herein with
respect to All


17
 

--------------------------------------------------------------------------------




Risk or Special Perils insurance nevertheless shall be deemed to apply to any
such insurance provided in a separate policy, including the rent and/or business
income interruption insurance described in Section 1.03A(3) below.
(2)    The All Risk or Special Perils insurance shall be in an amount equal to
at least one hundred percent (100%) of the full replacement cost of the
Improvements and the Personal Property, including work performed for tenants,
without deduction for depreciation. The All Risk or Special Perils insurance
shall include coverage for law and ordinance, demolition and increased cost of
construction and an agreed amount endorsement for the estimated replacement
cost.
(3)    The All Risk or Special Perils insurance (including any terrorism,
windstorm or flood coverage included in such insurance, if required pursuant to
the terms hereof) shall include business income interruption insurance coverage,
including a limit for rental loss equivalent to (a) not less than twenty-four
(24) months of aggregate rentals or (b) Actual Loss Sustained of not less than
twenty-four (24) months, with no time element restrictions, and in the case of
the coverage described in the preceding clause (a) or clause (b), an Extended
Period of Indemnity of not less than twelve (12) months. The rental loss
coverage with respect to each Lease shall include all Rent payable thereunder,
including minimum rent, escalation charges, percentage rent and all other
additional rent of every kind and any other amounts payable by tenants or other
occupants, from time to time, at the Secured Property pursuant to Leases or
otherwise.

1.03.B    Additional Coverage. Mortgagor, at its sole cost and expense, shall at
all times also maintain:
(1)    Commercial general liability insurance against claims for bodily injury,
personal injury or property damage, occurring in, on, under or about the Secured
Property or in, on, under or about the adjoining streets, sidewalks and
passageways; such insurance to be in amounts and in form and substance
satisfactory to Mortgagee;
(2)    If the Improvements are located in a special flood hazard zone, as
defined by FEMA, flood insurance on the Improvements and the Personal Property,
in an amount equal to one hundred percent (100%) of the full replacement cost of
the Improvements and the Personal Property, including work performed for
tenants, without deduction for depreciation and including business income
interruption insurance as described in Section 1.03A(3) above;
(3)    Insurance, in such amounts as Mortgagee shall from time to time require,
against loss or damage from leakage or explosion of steam boilers, air
conditioning equipment, pressure vessels or similar apparatus, now or hereafter
installed in or on the Secured Property; and
(4)    Such other insurance and any replacements, substitutions or additions
thereto as shall at any time be required by Mortgagee against other insurable
hazards, including earthquake and terrorism coverage, each in such amount as
Mortgagee shall determine.


18
 

--------------------------------------------------------------------------------





1.03.C    Separate Insurance. Mortgagor shall not carry separate insurance,
concurrent in kind or form and contributing in the event of loss with any
insurance required hereunder. Mortgagor may, however, effect for its own account
any insurance not required pursuant to the provisions of this Mortgage, but any
such insurance effected by Mortgagor on the Secured Property, whether or not
required pursuant to this Section 1.03, shall be for the mutual benefit of
Mortgagor and Mortgagee, as their respective interests may appear, and shall be
subject to all other provisions of this Section 1.03.

1.03.D    Insurers; Policies.
(1)    All insurance provided for in this Section 1.03 shall be effected under
valid and enforceable policies issued by financially responsible insurers, rated
by A.M. Best as “A” or better and as having a class size of at least “X(10)” and
authorized to do business in the State, with deductibles acceptable to Mortgagee
and otherwise in form and substance acceptable to Mortgagee. An original or
certified copy of all such policies shall be deposited with and held by
Mortgagee and shall contain the standard non-contributory mortgagee clause in
favor of Mortgagee and a waiver of subrogation as provided in the policies, all
in form and content satisfactory to Mortgagee. All such policies shall contain a
provision that such policies will not be cancelled, without at least thirty (30)
days’ prior written notice (or ten (10) days’ prior written notice in the event
of non-payment of premiums) to Mortgagee. In addition, Mortgagor shall not cause
any of the policies to be materially amended (including any reduction in the
scope or limits of coverage) without Mortgagee’s prior written consent and, in
the event any of the policies are materially amended by the insurers, Mortgagor
shall provide notice thereof to Mortgagee within five (5) days after such event.
Certificates of insurance evidencing coverage of the policies and invoices
bearing notations evidencing the full payment of the annual premium or
accompanied by other evidence satisfactory to Mortgagee of such payment shall be
delivered by Mortgagor to Mortgagee within fifteen (15) days of renewal with the
original or certified copy of each policy to follow within thirty (30) days.
(2)    Mortgagor’s insurance policies may be part of a blanket insurance policy
provided that (a) such blanket policy specifically lists the Secured Property as
covered and includes the per occurrence and aggregate limits (if any) for the
Secured Property, which limits must be acceptable to Mortgagee, (b) Mortgagee
receives the documentation reasonably required to determine the adequacy of the
shared blanket limits among the properties insured by the blanket policy, which
documentation shall include a list of the properties covered by the blanket
policy, including the Secured Property, and their respective locations and a
statement of insurable values for all Special Perils, for each of such
properties, and (c) the blanket policy recognizes Mortgagee in accordance with
the issuance of certificates with respect to any property insurance, as a
certificate holder, mortgagee and lender loss payee and with respect to any
liability insurance, as an additional insured.

1.03.E    Mortgagee’s Right to Secure Coverage. If Mortgagor fails to furnish to
Mortgagee and keep in force the original policies of insurance required by this
Section 1.03, Mortgagee, at its option, may procure such insurance, which
procurement, at Mortgagee’s further option, may be by the purchase of insurance
policies or by the addition of the Secured Property to


19
 

--------------------------------------------------------------------------------




Mortgagee’s blanket policy. In the event that Mortgagee has exercised either of
such options, promptly upon demand by Mortgagee, Mortgagor (i) will reimburse
Mortgagee for all premiums on the policies purchased by Mortgagee or (ii) in the
event Mortgagee has added the Secured Property to its blanket policy, will pay
to Mortgagee an amount equal to the estimated cost of the insurance coverage
which Mortgagee has added to its blanket policy had such coverage been obtained
under a separate policy and not under a blanket policy, in either case, with
interest thereon at the Increased Rate from the date Mortgagee pays such
premiums to the date Mortgagor repays such premiums to Mortgagee in full. Until
they are so repaid, this Mortgage shall secure the amount of such premiums and
interest.

1.03.F    Damage or Destruction. Upon the occurrence of any damage or casualty
to the Secured Property or any part thereof, the following shall apply:
(1)    Mortgagor shall give Mortgagee written notice of such damage or casualty
as soon as possible, but not later than ten (10) days from the date such damage
or casualty occurs.
(2)    All proceeds of insurance (“Proceeds”) paid or to be paid pursuant to any
of the policies maintained pursuant to this Mortgage shall be payable to
Mortgagee. Mortgagor hereby authorizes and directs any affected insurer to make
payment of the Proceeds directly to Mortgagee. Mortgagee may commingle, with
other monies in Mortgagee’s possession, all Proceeds received by Mortgagee. All
such Proceeds shall constitute additional security for the Obligations and
Mortgagor shall not be entitled to the payment of interest thereon. So long as
no Event of Default then exists, Mortgagor may settle, adjust or compromise all
claims for loss, damage or destruction pursuant to any policy or policies of
insurance provided that such claim does not exceed $1,000,000 and Mortgagor
agrees to use such proceeds (without having to comply with Section 1.03H below)
to repair and restore the Property.
(3)    Mortgagee shall have the option, in its discretion, and without regard to
the adequacy of its security hereunder, of applying all or part of the Proceeds
to (a) the Obligations, whether or not then due, in such order as Mortgagee
shall determine, (b) the repair or restoration of the Secured Property, (c)
reimburse Mortgagee for its actual costs and expenses in connection with the
recovery of the Proceeds, if any, or (d) any combination of the foregoing.
(4)    Nothing herein contained shall be deemed to excuse Mortgagor from
repairing or maintaining the Secured Property as provided in Section 1.05 or
restoring all damage or destruction to the Secured Property, regardless of
whether there are Proceeds available or whether the Proceeds are sufficient in
amount, and the application or release by Mortgagee of any Proceeds shall not
cure or waive any Event of Default or notice of default pursuant to this
Mortgage or invalidate any act done pursuant to such notice.

1.03.G    Transfer of Interest in Policies. In the event of the foreclosure of
this Mortgage or other transfer of title or assignment of the Secured Property
in payment and performance, in whole or in part, of the Obligations, all right,
title and interest of Mortgagor in and to all policies of insurance required by
this Section 1.03 shall inure to the benefit of, and pass to the purchaser or
grantee of the Secured Property. If, prior to Mortgagee’s receipt of the
Proceeds,


20
 

--------------------------------------------------------------------------------




the Secured Property shall have been sold through the foreclosure of this
Mortgage or other similar proceeding, Mortgagee shall have the right to receive
the Proceeds to the extent that any portion of the Obligations are still unpaid
after application of the proceeds of the foreclosure sale or similar proceeding,
together with interest thereon at the Increased Rate, plus attorney’s fees and
other costs and disbursements incurred by Mortgagee in connection with the
collection of the Proceeds and in establishing the amount of and collecting the
deficiency. Mortgagor hereby assigns, transfers and sets over to Mortgagee all
of the Mortgagor’s right, title and interest in and to said sum. The balance, if
any, shall be paid to Mortgagor, or as otherwise required by law.

1.03.H    Mortgagor’s Use of Proceeds.
(1)    Notwithstanding any provision herein to the contrary, but subject to the
provisions of Section 1.03H(4), in the event of any destruction to the Secured
Property by fire or other casualty as to which the estimated cost of repair or
restoration exceeds $1,000,000, the Proceeds shall be made available to
Mortgagor for repair and restoration, after deducting therefrom and payment to
Mortgagee of an amount equal to Mortgagee’s costs in connection with collection,
review and disbursement of the Proceeds of such damage or casualty, provided
that:
(a)    The Proceeds are deposited with Mortgagee;
(b)    No Event of Default shall have occurred and be continuing under the terms
of any of the Loan Instruments;
(c)    The insurer does not deny liability to any named insured;
(d)    Mortgagee is furnished with, and has approved (i) a complete, final set
of plans and specifications for the work to be performed in connection with the
repair or restoration, (ii) an estimate of the cost of repair and restoration,
and (iii) a certificate of Mortgagee’s Architect as to such costs;
(e)    The value, quality and condition of the Secured Property so repaired or
restored shall be at least equal to that of the Secured Property prior to such
damage or casualty;
(f)    Mortgagor furnishes Mortgagee with evidence reasonably satisfactory to
Mortgagee that all Improvements so repaired or restored and their use shall
fully comply with all applicable (i) easements, covenants, conditions,
restrictions or other private agreements or instruments of record affecting the
Secured Property and (ii) Legal Requirements;
(g)    If the estimated cost of such repair or restoration exceeds the Proceeds
available, Mortgagor shall (i) furnish a bond of completion or provide other
evidence satisfactory to Mortgagee of Mortgagor’s ability to pay such excess
costs, or (ii) deposit with Mortgagee additional funds equal to such excess;
(h)    Mortgagee shall have received written notice of damage or casualty from
Mortgagor within ten (10) days after the date of such damage or casualty, which
notice shall


21
 

--------------------------------------------------------------------------------




state the date of such damage or casualty, and shall contain a request to
Mortgagee to make the Proceeds available to Mortgagor;
(i)    Mortgagee shall have received a report or proof of claim from the insurer
describing the damage or casualty and the insurer’s payment therefor;
(j)    During and after the repair and restoration period, the aggregate monthly
net income pursuant to rent or business income interruption insurance and/or
pursuant to all Leases remaining in full force and effect shall be in an amount
sufficient to pay the monthly installments of principal and interest required to
be paid on the Obligations, all payments for taxes and insurance required
pursuant to Section 1.04, and all operating expenses of the Secured Property,
all as estimated by Mortgagee; and
(k)    the Debt Coverage Ratio is not less than 1.20.
(2)    Mortgagee shall disburse the Proceeds during the course of repair or
restoration upon (a) the certification of Mortgagee’s Architect as to the cost
of the work done, (b) the conformity, as determined by Mortgagee, of the work to
plans and specifications approved by Mortgagee, and (c) receipt of evidence from
a title insurance company acceptable to Mortgagee that there are no liens
arising out of the repair or restoration or otherwise. Notwithstanding the
above, a portion of the Proceeds may be released prior to the commencement of
repair or restoration to pay for items approved by Mortgagee in its discretion.
Subject to satisfaction of the foregoing conditions, Mortgagee shall make such
disbursements within ten (10) Business Days after a written request by
Mortgagor. No payment made prior to the final completion of work shall exceed
ninety percent (90%) of the value of the work performed from time to time, and
at all times the undisbursed balance of the Proceeds remaining with Mortgagee
must be at least sufficient to pay for the cost of completion of the work (as
estimated by Mortgagee in its discretion), free and clear of liens. Mortgagee
shall make final payment after receipt of a certification of Mortgagee’s
Architect confirming the completion of the work in accordance with plans and
specifications approved by Mortgagee.
(3)    At its option, Mortgagee shall (a) return to Mortgagor the balance of the
Proceeds after full disbursement in accordance with Sections 1.03H(1) and (2),
or (b) apply such balance to the Obligations, whether or not then due, in such
order as Mortgagee shall determine.
(4)    In all cases in which any destruction of the Secured Property by fire or
other casualty occurs during the last twelve (12) months prior to the Maturity
Date or in Mortgagee’s judgment, Mortgagor is not using commercially reasonable
efforts to restore or repair the Secured Property in a prompt manner, Mortgagee
shall have the options set forth in Section 1.03 F(3).
(5)    Under no circumstances shall Mortgagee become personally liable for the
fulfillment of the terms, covenants and conditions contained in any of the
Leases or obligated to take any action to repair or restore the Secured
Property, except as provided under applicable subordination, non-disturbance and
attornment agreements or similar agreements executed by Mortgagee.


22
 

--------------------------------------------------------------------------------





1.03.I    Amendment as a Result of Commercial Unavailability of Insurance
Against Terrorist Acts.
(1)    If any insurance required to be maintained against loss arising from the
perils of terrorist acts (other than insurance required to be maintained under
applicable law) pursuant to Section 1.03A(1) and Section 1.03B(4) (including the
limits or deductibles or any other terms under policies for such insurance)
ceases to be “commercially available” (as hereinafter defined), as reasonably
determined by Mortgagee based on the advice of the Insurance Advisor, Mortgagor
shall provide written notice to Mortgagee, accompanied by a certificate from an
independent insurance advisor of recognized national standing selected by
Mortgagor and reasonably satisfactory to Mortgagee (“Insurance Advisor”),
certifying that such insurance against loss arising from the perils of terrorist
acts is not commercially available in the commercial insurance market for
buildings of similar type and geographic location, and explaining in detail the
basis for such conclusions and recommending any waivers or modification of such
insurance requirement (which recommendation shall include the amount and type of
insurance which is commercially available, if any).
(2)    Following receipt of such notice, certificate and recommendation of the
Insurance Advisor, Mortgagee shall not unreasonably withhold its approval of the
recommended waiver or modification of such insurance requirement (any such
approval to be evidenced by a writing to such effect), and Mortgagee shall
advise Mortgagor in writing of its decision concerning the recommended waiver or
modification, including any alternative requirements it may reasonably
establish, and Mortgagor shall, prior to the expiration of the insurance against
loss arising from the perils of terrorist acts then in effect, obtain such
insurance that is approved by Mortgagee.
(3)    In the event that such insurance requirement has been waived or modified
pursuant to Section 1.03I(2), Mortgagor shall, from time to time upon written
request of Mortgagee, but not more frequently than once per year, provide to
Mortgagee a written supplemental report from the Insurance Advisor that provided
the certificate referred to in Section 1.03I(1) (or such other independent
insurance advisor reasonably acceptable to Mortgagee), updating such prior
certificate and reaffirming the conclusions stated therein, including as to the
insurance against loss arising from the perils of terrorist acts which is then
commercially available. Such supplemental report shall be provided within thirty
(30) days after a written request from Mortgagee in accordance with this
paragraph. In the event that the Insurance Advisor (or such other independent
insurance advisor of recognized national standing engaged by Mortgagee at
Mortgagor’s expense, provided that Mortgagee shall not engage another insurance
advisor more frequently than once per year), states that a different level of
insurance is then commercially available, as compared to the insurance that was
commercially available in the prior certificate and recommendation, Mortgagor
shall promptly (and in any event within thirty (30) days after receipt of such
updated report) obtain the then specified level of insurance that is then
commercially available, subject to Mortgagee’s approval, in the same manner as
provided in Section 1.03I(2) above.
(4)    Any waiver or modification approved pursuant to Section 1.03I(2) shall be
effective for only as long as the originally required insurance is not
commercially available. Failure by Mortgagor to provide the supplemental report
referred to in Section 1.03I(3) within the


23
 

--------------------------------------------------------------------------------




period required shall give rise to a rebuttable presumption that the originally
required insurance is then commercially available. In the event of such failure,
any insurance waiver or modification approved pursuant to Section 1.03I(2) shall
cease to satisfy the requirements of this Mortgage at the expiration of the
thirty (30) day period referred to in the second sentence of Section 1.03I(3).
For the avoidance of doubt, Mortgagee, at Mortgagor’s expense, but not more
frequently than once per year, may establish through an independent insurance
advisor of recognized national standing that insurance coverage against loss
arising from the perils of terrorist acts is commercially available independent
of, and without first, requesting Mortgagor to provide a supplemental report
pursuant to Section 1.03I(3).
(5)    For the purpose of this Section 1.03I, insurance against loss arising
from the perils of terrorist acts will be considered not “commercially
available” if (A) it is not obtainable or is obtainable only at excessive costs
which are not justified in terms of the risk to be insured, (B) it is not being
carried by or applicable to properties or operations similar to and in the same
geographic area as the Secured Property because of such excessive costs and (C)
the material provisions of the Terrorism Risk Insurance Program Reauthorization
Act of 2015, a subsequent extension or reauthorization of such statute, or a
substantially similar federal statute, is no longer in effect. For purposes of
Section 1.03I(5)(A), in no event shall the annual costs of insurance providing
coverage against loss arising from the perils of terrorist acts be deemed
“excessive” to the extent such annual costs are not in excess of one hundred
percent (100%) of the annual premium for the required All Risk or Special Perils
property insurance coverage for the relevant year (“Terrorism Insurance Cost”).
In the event some or all of the costs of maintaining coverage against loss
arising from the perils of terrorist acts in excess of the Terrorism Insurance
Cost are determined to be not “commercially available” and are waived by
Mortgagee in accordance with the terms of Section 1.03I(2), then Mortgagor shall
maintain the amount of coverage that is not waived. In addition, in the event
that the foregoing terms of this Section 1.03I would require Mortgagee to waive
some or all of the required Terrorism Insurance coverage, if Mortgagor (or any
entity which has a direct or indirect ownership interest in Mortgagor) carries
terrorism insurance for its other properties as part of a blanket insurance
policy, then Mortgagor, notwithstanding such waiver, shall cause such blanket
policy to cover the Improvements and Personal Property to the same extent and
under the same terms and conditions as the coverage provided to the other
properties under such blanket insurance policy.

1.04    Escrow Payments. To further secure the Obligations as to payment of the
Impositions (as set forth in Section 1.02) and premiums for insurance (as set
forth in Section 1.03), Mortgagor will pay to Mortgagee, or its designee, on the
due date of each monthly installment of principal and/or interest pursuant to
the Note, a sum equal to the Impositions and insurance premiums next due on the
Secured Property, all as estimated by Mortgagee, less all sums already paid with
respect to the Impositions and insurance premiums for such period, divided by
the number of months to elapse before one month prior to the date when such
Impositions and insurance premiums shall become due and payable. Mortgagee or
its designee shall hold all payments without any obligation for the payment of
interest thereon to Mortgagor and free of all liens or claims on the part of
creditors of Mortgagor and as a part of the Secured Property. Mortgagee or its
designee shall use such payments to pay current Impositions and insurance
premiums, as the same accrue and are payable. Such payments shall not be, nor be
deemed to be, trust funds, but may be commingled with the


24
 

--------------------------------------------------------------------------------




general funds of Mortgagee, or its designee. If at any time and for any reason
Mortgagee determines that such payments are insufficient to pay the Impositions
and insurance premiums in full as they become payable, Mortgagor will pay to
Mortgagee or its designee, within ten (10) days after demand therefor, such
additional sum or sums as may be required in order for Mortgagee or its designee
to so pay such Impositions and insurance premiums in full. Mortgagor shall
furnish Mortgagee with the bills therefor within sufficient time to enable
Mortgagee or its designee to pay the Impositions and insurance premiums before
any penalty attaches and before any policy lapses. Upon any Event of Default in
the provisions of any Loan Instrument, Mortgagee may, at its discretion and
without regard to the adequacy of its security hereunder, apply any unused
portion of such payments to the payment of the Obligations in such manner as it
may elect. Transfer of legal title to the Secured Property shall automatically
transfer to the new owner any then remaining rights of Mortgagor in all sums
held by Mortgagee pursuant to this Section 1.04.

1.05    Care and Use of the Premises.

1.05.A    Maintenance and Repairs. Mortgagor, at its sole cost and expense,
shall (1) take good care of the Secured Property and the sidewalks adjoining the
Secured Property and keep the same in good order and condition, (2) make all
necessary repairs thereto, interior and exterior, structural and nonstructural,
ordinary and extraordinary, foreseen and unforeseen, (3) not commit or suffer to
be committed any waste of the Secured Property, and (4) not do or suffer to be
done anything which will increase the risk of fire or other hazard to the
Secured Property or any part thereof.

1.05.B    Standard of Repairs. The necessity for and adequacy of repairs to the
Secured Property pursuant to Section 1.05A shall be measured by the standard
which is appropriate for a first class office building and related facilities of
similar construction and type located in the Hudson County, New Jersey area.
Further, Mortgagor shall make all repairs necessary to avoid any structural
damage to the Improvements and to keep the Secured Property in a proper
condition for its intended use. When used in this Section 1.05, the terms
“repair” and “repairs” shall include all necessary renewals and replacements.
Mortgagor shall make all repairs with new, first-class materials and in a good,
substantial and workmanlike manner which shall be equal or better in quality and
class to the original work.

1.05.C    Removal of Equipment. Mortgagor shall have the right, at any time and
from time to time, to remove and dispose of equipment which may have become
obsolete or unfit for use or which is no longer useful in the operation of the
Secured Property. Mortgagor will promptly replace all equipment so disposed of
or removed with other equipment of a value and serviceability equal to or
greater than the original value and serviceability of the equipment so removed
or disposed of, free of all liens, claims or other encumbrances. If by reason of
technological or other developments in the operation and maintenance of
buildings of the general character of the Improvements, no replacement of the
building equipment so removed or disposed of is necessary or desirable in the
proper operation or maintenance of the Improvements, Mortgagor shall not be
required to replace same. The security interest of this Mortgage shall cover all
such replacement equipment.


25
 

--------------------------------------------------------------------------------





1.05.D    Compliance With Laws and Insurance. Mortgagor shall promptly comply
with any and all applicable Legal Requirements including maintaining the Secured
Property in compliance with all Legal Requirements. Mortgagor shall not bring or
keep any article upon the Secured Property or cause or permit any condition to
exist thereon which would be prohibited by or could invalidate any insurance
coverage maintained, or required hereunder to be maintained, by Mortgagor on or
with respect to any part of the Secured Property. Mortgagor shall do all other
acts, which from the character or use of the Secured Property may be necessary
to protect the Secured Property. Upon request of Mortgagee, Mortgagor shall
furnish to Mortgagee a copy of any license, permit or approval required by any
Governmental Agency with respect to the Secured Property and/or the operations
conducted thereon.

1.05.E    Hazardous Materials.
(1)    Mortgagor hereby unconditionally and irrevocably agrees to indemnify,
reimburse, defend, exonerate, pay and hold harmless Mortgagee, and its
directors, officers, policyholders, shareholders, employees, successors
(including any successor to Mortgagee’s interest in the chain of title),
assigns, agents, attorneys, contractors, subcontractors, experts, licensees,
affiliates, lessees, mortgagees, trustees and invitees, from and against any and
all of the following (referred to collectively as the “Indemnified Claims”): all
Environmental Damages and Environmental Claims that may be actually incurred by,
imposed upon, or asserted against, any Person indemnified hereunder, arising out
of, related to, or in connection with:
(a)    the presence of Hazardous Materials in, on, under or about or the Release
or threatened Release of any Hazardous Materials to or from (i) the Secured
Property or (ii) any other property legally or beneficially owned (or any
interest or estate which is owned) by Mortgagor, regardless of whether or not
the presence of such Hazardous Materials arose prior to the present ownership or
operation of the property in question or as a result of the acts or omissions of
Mortgagor or any other Person,
(b)    the violation or alleged violation of any Environmental Requirement
affecting or applicable to the Secured Property or any activities thereon,
regardless of whether or not the violation of such Environmental Requirement
arose prior to the present ownership or operation of the property in question or
as a result of the acts or omissions of Mortgagor or any other Person, INCLUDING
MORTGAGEE’S NEGLIGENCE OR STRICT LIABILITY.
(c)    the breach of any warranty or covenant or the inaccuracy of any
representation contained in the Loan Instruments pertaining to Hazardous
Materials or other environmental matters, including the covenants contained in
Sections 1.05E(2), (3), (4) and (5) and the representations and warranties
contained in Sections 1.05E(4) and 2.03C and D,
(d)    the transport, treatment, recycling, storage or disposal or arrangement
therefor, of any Hazardous Material to, at or from the Secured Property, or
(e)    the enforcement or attempted enforcement of this indemnity.


26
 

--------------------------------------------------------------------------------




Mortgagor’s obligations pursuant to the foregoing indemnity shall include the
burden and expense of (x) defending against all Indemnified Claims, even if such
Indemnified Claims are groundless, false or fraudulent, (y) conducting all
negotiations of any description with respect to the Indemnified Claims, and (z)
paying and discharging any and all Indemnified Claims, when and as the same
become due, against or from Mortgagee or any other Person indemnified pursuant
to this Section 1.05E(1). Mortgagor’s obligations under this Section 1.05E(1)
shall survive (i) the repayment of all sums due under the Note; (ii) the release
of the Secured Property or any portion thereof from the lien of this Mortgage;
(iii) the reconveyance of or foreclosure under this Mortgage (notwithstanding
that all or a portion of the obligations secured by this Mortgage shall have
been discharged thereby); (iv) the acquisition of the Secured Property by
Mortgagee; and/or (v) the transfer of all of Mortgagee’s rights in and to the
Note and/or the Secured Property.
(2)    Mortgagor shall maintain the Secured Property in compliance with, and
shall not cause or permit the Secured Property to be in violation of, any
applicable Environmental Requirements. Mortgagor shall not, and shall not permit
any lessee or occupant of the Secured Property to, use, generate, manufacture,
store, maintain, dispose of or permit to exist in, on, under or about the
Secured Property any Hazardous Materials, except for the use, storage and
disposal (such use, storage and disposal to be in all cases in compliance with
all applicable Legal Requirements) of de minimis amounts of janitorial and
cleaning supplies and other Hazardous Materials typically used in (A) the
ordinary course of operating and maintaining a first class office building
and/or (B) the ordinary course of operations of tenants’ business operations at
the Secured Property. Mortgagor shall, at all times, comply fully and in a
timely manner, and use its reasonable business efforts to cause all of its
employees, agents, contractors and subcontractors and any other Persons
occupying or present on the Secured Property to so comply, with all applicable
Environmental Requirements.
(3)    Promptly, upon the written request of Mortgagee, but not more frequently
than once per year, Mortgagor shall provide Mortgagee, at Mortgagor’s expense,
with an environmental site assessment or environmental audit report prepared by
an environmental engineering firm acceptable to Mortgagee and in a form
acceptable to Mortgagee, assessing the presence or absence of any Hazardous
Materials and the potential costs in connection with the abatement, cleanup or
removal of any Hazardous Materials found in, on, under or about the Secured
Property. Mortgagor shall cooperate in the conduct of such site assessment or
environmental audit.
(4)    Mortgagor represents and warrants that, to its best knowledge, and except
as set forth in the Phase I: (a) no enforcement, cleanup, removal or other
governmental or regulatory action has, at any time, been instituted,
contemplated or threatened against Mortgagor, or to its knowledge, the Secured
Property, pursuant to any Environmental Requirements; (b) to its knowledge, no
violation or noncompliance with any Environmental Requirements has occurred with
respect to the Secured Property at any time; and (c) no claims have, at any
time, been made or threatened by any third party against the Secured Property or
against Mortgagor with respect to the Secured Property, relating to damage,
contribution, cost recovery, compensation, loss or injury resulting from any
Hazardous Materials (the matters set forth in this Section 1.05E(4)(a), (b) and
(c) are herein referred to as “Hazardous Materials Claims”). Mortgagor shall
promptly advise Mortgagee, in writing, if any Hazardous Materials Claims are
hereafter asserted, or if Mortgagor


27
 

--------------------------------------------------------------------------------




obtains knowledge of any Release of any Hazardous Materials in, on, under or
about the Secured Property.
(5)    Without Mortgagee’s prior written consent, Mortgagor shall not (a) take
any remedial action in response to the presence of any Hazardous Materials in,
on, under or about the Secured Property, or (b) enter into any settlement
agreement, consent decree or other compromise in respect of any such Hazardous
Materials or any Hazardous Materials Claims. However, Mortgagee’s prior consent
shall not be necessary in the event that the presence of any Hazardous Materials
in, on, under or about the Secured Property either poses an immediate threat to
the health, safety or welfare of any individual or is of such a nature that an
immediate remedial response is necessary and it is not possible to obtain
Mortgagee’s consent before taking such action. In such event, Mortgagor shall
notify Mortgagee as soon as practical of any action so taken. Mortgagee shall
not withhold its consent, where such consent is required hereunder, if either
(a) a particular remedial action is ordered by a court of competent
jurisdiction, or (b) Mortgagor establishes to the satisfaction of Mortgagee that
there is no reasonable alternative to such remedial action which would result in
less impairment to the Secured Property.
(6)    Mortgagee, if it so elects, shall have the right to join and participate
as a party in any legal proceedings or actions initiated by any Person in
connection with any Hazardous Materials Claim and, in such case, Mortgagor shall
pay all of Mortgagee’s out-of-pocket attorneys’ fees and expenses actually
incurred in connection therewith.

1.05.F    Compliance With Instruments of Record. Mortgagor shall promptly
perform and observe, or cause to be performed and observed, all terms, covenants
and conditions of all instruments of record affecting the Secured Property,
non-compliance with which may affect the priority of the lien of this Mortgage,
or which may impose any duty or obligation upon Mortgagor or any lessee or other
occupant of the Secured Property or any part thereof. Mortgagor shall do or
cause to be done all things necessary to preserve intact and unimpaired all
easements, appurtenances and other interests and rights in favor, or
constituting any part, of the Secured Property.

1.05.G    Alteration of Secured Property. Mortgagor shall not demolish, remove,
construct, restore, add to or alter any portion of the Secured Property or any
extension thereof, or consent to or permit any such demolition, removal,
construction, restoration, addition or alteration without Mortgagee’s prior
written consent, which shall not be unreasonably withheld, except for (1)
initial tenant improvement work provided for in any Direct Lease in effect on
the date hereof and in any other Direct Lease approved by Mortgagee in writing
(to the extent that such approval is required under the terms of the Loan
Instruments), (2) ordinary, non-structural maintenance work, and (3)
construction, additions or alterations costing less than $500,000.

1.05.H    Parking. Mortgagor shall comply with all Legal Requirements for
parking and requirements for parking pursuant to the Leases, and shall grant no
parking rights in the Secured Property other than to Lessees under Leases,
except with Mortgagee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Parking shall be available,
pursuant to the Easement Agreement, for Lessees from an adjacent parking lot to
the west of the Secured Property, providing approximately 360 parking spaces and
access to an additional 108 parking spaces elsewhere within the complex known as
the Harborside Financial Center (0.79


28
 

--------------------------------------------------------------------------------




parking spaces per 1,000 square feet of rentable area in the Improvements). If
any part of the automobile parking areas included within the Secured Property is
taken by condemnation or such areas are otherwise reduced, Mortgagor shall
provide parking facilities in kind, size and location as required to comply with
all Leases and with the parking requirements set forth herein. Any lease or
other contract for such facilities must be assignable and must be otherwise in
form and substance satisfactory to Mortgagee. Before entering into any such
lease or other contract, Mortgagor will furnish to Mortgagee satisfactory
assurance of the completion of such facilities free of all liens and in
conformity with all Legal Requirements.

1.05.I    Entry on Secured Property. Mortgagee or its representatives may enter
upon and inspect the Secured Property at all reasonable times, subject to rights
of Lessees.

1.05.J    No Consent to Alterations or Repairs. Nothing contained in this
Mortgage shall in any way constitute the consent or request of Mortgagee,
expressed or implied, by inference or otherwise, to any contractor,
subcontractor, laborer or materialman for the performance of any labor or the
furnishing of any materials for any specific improvement, alteration or repair
of the Secured Property or any part thereof.

1.05.K    Preservation of Lien; Mechanic’s Liens. Mortgagor shall do or cause to
be done everything necessary so that the lien of this Mortgage shall be fully
preserved, at the sole cost of Mortgagor. Mortgagor shall discharge, pay or
bond, or cause to be discharged, paid or bonded, from time to time when the same
shall become due, all lawful claims and demands of mechanics, materialmen,
laborers and others which, if unpaid, might result in, or permit the creation
of, a lien on the Secured Property or any part thereof, or on the revenues,
Rents, issues, income or profits arising therefrom.

1.05.L    Use of Secured Property by Mortgagor. Mortgagor shall use, or cause to
be used, the Secured Property principally and continuously as and for a
first-class office building. Mortgagor shall not use, or permit the use of, the
Secured Property or any part thereof, for any other principal use without the
prior written consent of Mortgagee. Mortgagor shall not initiate or acquiesce to
any change in any zoning or other land use classification now or hereafter in
effect and affecting the Secured Property or any part thereof without in each
case obtaining Mortgagee’s prior written consent thereto.

1.05.M    Use of Secured Property by Public. Mortgagor shall not suffer or
permit the Secured Property, or any part thereof, to be used by the public as
such, without restriction or in such manner as might impair Mortgagor’s title to
the Secured Property or any part thereof, or in such manner as might make
possible a claim or claims of adverse usage or adverse possession, or of any
implied dedication to the public of the Secured Property or any part thereof.

1.05.N    Management. Management of the Premises shall be reasonably
satisfactory to Mortgagee and shall be performed by Mortgagor, DPF Property
Management, LLC, Cushman & Wakefield of New Jersey, Inc. or by a management
company approved in writing by Mortgagee and under a management contract
satisfactory to Mortgagee, which management contract shall be subject and
subordinate to the rights and title of Mortgagee under this instrument.


29
 

--------------------------------------------------------------------------------





1.05.O    Permitted Contests. If, and for so long as, Mortgagor is not in
default pursuant to any of the Loan Instruments, Mortgagor shall have the right,
after prior notice to Mortgagee, to contest, by appropriate legal proceedings,
diligently conducted in good faith and without cost or expense to Mortgagee, the
validity or application of any Legal Requirement, subject to the following:
(1)    Such contest shall not subject Mortgagee or Mortgagor to any civil or
criminal liability;
(2)    By the terms of any such Legal Requirement, compliance therewith pending
the prosecution of any such legal proceedings may legally be delayed without
incurring (or increasing the risk of incurring) any damage or injury of any kind
to the Secured Property or any Person or property and without incurring any lien
or charge of any kind against the Secured Property or any fine or penalty
against Mortgagor, Mortgagor may delay compliance therewith until the final
determination of such legal proceedings; and
(3)    Such contest shall not cause a breach of any of the terms, conditions or
covenants of any Lease or other agreement on Mortgagor’s part to be performed.

1.06    Financial Information.

1.06.A    Financial Statements. Mortgagor shall keep and maintain complete and
accurate books and records of the earnings and expenses of the Secured Property.
Without any expense to Mortgagee, Mortgagor shall furnish to Mortgagee within
one hundred twenty (120) days after the end of each fiscal year and within
thirty (30) days after the end of each fiscal quarter of Mortgagor, including
the fiscal year and fiscal quarter during which the Loan is closed, annual or
quarterly audited financial statements, as applicable, prepared by an officer or
other authorized party on behalf of Mortgagor and certified by an independent
certified public accountant reasonably satisfactory to Mortgagee, in accordance
with generally accepted accounting principles relating to real estate
consistently applied. Notwithstanding the foregoing, if Mortgagor is not then in
default of any of the Obligations, the quarterly financial statements may be
prepared and certified by any officer or other authorized party on behalf of
Mortgagor. The annual and quarterly financial statements required hereunder
shall include with respect to the Secured Property: (1) a balance sheet, (2) a
statement of cash flows, (3) a detailed summary of operations for the Secured
Property, including all rents and other income derived from and all operating
and capital expenses paid or incurred in connection with the Secured Property,
(4) a certified rent roll for the Secured Property, and (5) other pertinent
information regarding the leasing as may be reasonably required by Mortgagee.
Upon Mortgagee’s request, the financial statements shall also include annual
sales figures for any Lessee that is required to provide such figures pursuant
to its Lease (to the extent same is provided to Mortgagor). In addition to such
annual financial statements, Mortgagor shall furnish to Mortgagee such interim
statements of financial position and cash flows and such interim summaries of
operations and interim rent rolls, including any of the information described in
the foregoing clauses (1) through (4) above, as Mortgagee shall require;
provided, however, that Mortgagee shall not require Mortgagor to furnish such
interim statements more than twice annually, so long as no Event of Default has
occurred and is continuing and no event, which with the giving of notice or
lapse of time, or both, would constitute an Event of Default, has occurred and
is continuing. Upon Mortgagee’s request, Mortgagor shall also deliver the SPE
Certification.


30
 

--------------------------------------------------------------------------------




As to Guarantor, and without any expense to Mortgagee, Mortgagor shall make
available to Mortgagee, within one hundred twenty (120) days after the end of
each fiscal year and within thirty (30) days after the end of each fiscal
quarter of Guarantor, including the fiscal year and fiscal quarter during which
the Loan is closed, annual or quarterly audited financial statements for
Guarantor, as applicable, prepared by an officer or other authorized party on
behalf of Guarantor and certified by an independent, certified public
accountant, reasonably satisfactory to Mortgagee, in accordance with generally
accepted accounting principles, consistently applied. Notwithstanding the
foregoing, but subject to the last sentence of this paragraph, if Mortgagor is
not then in default of any of the Obligations, the quarterly financial
statements for Guarantor may be prepared and certified by any officer or other
authorized party of Guarantor. The annual and quarterly financial statements
required hereunder for Guarantor shall include: (1) a balance sheet, (2) a
statement of cash flows and (3) a statement of profit and loss. Notwithstanding
anything to the contrary contained herein or in the other Loan Instruments,
Mortgagor shall furnish, or shall cause to be furnished, to Mortgagee on a
quarterly basis all of the covenant calculations that Guarantor is required to
provide to the lender of Guarantor’s corporate line of credit, which
calculations shall be in the same format as provided to such corporate credit
line lender and shall be certified by an officer or other authorized party of
Guarantor.

1.06.B    Right to Inspect Books and Records. Mortgagee or its representatives
shall have the right to examine and make copies of all books and records and all
supporting vouchers and data related to the Secured Property. Such examination
may occur at the Secured Property or at Mortgagor’s principal place of business
and shall be at Mortgagor’s sole cost and expense.

1.07    Condemnation.

1.07.A    Mortgagee’s Right to Participate in Proceedings. If the Secured
Property, or any part thereof, shall be taken in condemnation proceedings or by
exercise of any right of eminent domain (collectively, “Condemnation
Proceedings”), Mortgagee shall have the right to participate in any such
Condemnation Proceedings and all awards or payments (collectively, “Award”) that
may be made in any such Condemnation Proceedings are hereby assigned to
Mortgagee, and shall be deposited with Mortgagee and applied in the manner set
forth in this Section 1.07. Mortgagor shall give Mortgagee immediate notice of
the actual or threatened commencement of any Condemnation Proceedings affecting
all or any part of the Secured Property, including all such Condemnation
Proceedings as to severance and consequential damage and change in grade in
streets, and will deliver to Mortgagee copies of any and all papers served or
received in connection with any Condemnation Proceedings. Notwithstanding the
foregoing, Mortgagee is hereby authorized, at its option, to commence, appear in
and prosecute in its own or Mortgagor’s name any action or proceeding relating
to any Condemnation Proceedings and to settle or compromise any claim in
connection therewith. Mortgagor and Mortgagee shall cooperate with each other in
connection with any such Condemnation Proceedings, including negotiation for a
possible settlement. No settlement for the damages sustained in connection with
any Condemnation Proceedings shall be made by Mortgagor without Mortgagee’s
prior written approval, provided, however, that so long as no Event of Default
then exists, Mortgagor may settle or compromise any claim that does not exceed
$1,000,000.00. Mortgagor shall execute any and all further documents that may be
required in order to facilitate the collection of each Award.


31
 

--------------------------------------------------------------------------------





1.07.B    Application of Condemnation Award.
(1)    If at any time title or temporary possession of the whole or any part of
the Secured Property shall be taken in any Condemnation Proceeding or pursuant
to any agreement among Mortgagor, Mortgagee and/or those authorized to exercise
the right of condemnation, Mortgagee, in its discretion and without regard to
the adequacy of its security hereunder, shall have the right to apply any Award
received to payment of the Obligations whether or not due, in such order as
Mortgagee shall determine. If all or substantially all of the Secured Property
is taken and the amount of the Award received by Mortgagee is not sufficient to
pay the then unpaid balance of the Obligations, the balance of the Obligations
shall, at the option of Mortgagee, become immediately due and payable and
Mortgagor shall, within ten (10) days after notice to Mortgagor that Mortgagee
has so applied the Award, pay the difference between such balance and the amount
of the Award. “Substantially all of the Secured Property” shall be deemed to
have been taken if the balance of the Secured Property, in the opinion of
Mortgagee,(a) cannot be restored to a self-contained and architecturally
complete unit or units or (b) the balance of the Secured Property as restored
will not be economically viable and capable of supporting all carrying charges
and operating and maintenance expenses.
(2)    Notwithstanding any provision contained herein to the contrary, but
subject to the provisions of Section 1.07B(3), if less than substantially all of
the Secured Property shall be taken in a Condemnation Proceeding (except for a
taking (a) of more than ten percent (10%) of the leasable area of the
Improvements, (b) of more than the amount of parking spaces required to comply
with all Leases, Material Agreements and all applicable Legal Requirements,
and/or (c) that affects access to the Premises or any part thereof from a public
right of way and an alternate method of access is not reasonably available),
Mortgagee shall, after deducting Mortgagee’s costs in connection with
collection, review and disbursement related to the Award and the Condemnation
Proceeding, apply the balance of the Award to the cost of restoring, repairing
or altering the remaining portion of the Secured Property, subject to the
provisions of Section 1.03H (which provisions shall apply in all respects except
that any reference therein to Proceeds shall be deemed to refer to the Award),
and Mortgagor will promptly restore, repair or alter the remaining Secured
Property, subject to the provisions of Section 1.03H. The provisions of this
Section 1.07B(2) shall not apply unless Mortgagor shall furnish to Mortgagee
evidence satisfactory to Mortgagee that the Secured Property, as so restored,
reconstructed or altered, and its use would fully comply with all Legal
Requirements. The balance of the Award so deposited with Mortgagee, after
disbursement in accordance with this Section 1.07B(2), shall be applied to the
payment of the Obligations, whether or not due, in such order as Mortgagee shall
determine. The Award and other sums deposited with Mortgagee, until disbursed or
applied as provided in this Section 1.07B(2), may be commingled with the general
funds of Mortgagee, shall constitute additional security for the Obligations,
and shall not bear interest.
(3)    In all cases in which any taking occurs during the last twelve (12)
months prior to the Maturity Date, or in Mortgagee’s judgment, Mortgagor is not
using commercially reasonable efforts to restore or repair the Secured Property
in a prompt manner, Mortgagee, without regard to the adequacy of its security
hereunder, shall have the right to apply the Award to payment of the
Obligations, whether or not then due, in such order as Mortgagee shall
determine.


32
 

--------------------------------------------------------------------------------





1.07.C    Reimbursement of Costs. In the case of any taking covered by the
provisions of this Section 1.07, Mortgagee (to the extent that Mortgagee has not
been reimbursed therefor by Mortgagor) shall be entitled, as a first priority,
to reimbursement out of any Award for all reasonable costs, fees, and expenses
actually incurred in the determination and collection of the Award.

1.07.D    Existing Obligations. Notwithstanding any taking by Condemnation
Proceedings or any application of the Award to the Obligations, Mortgagor shall
continue to pay the monthly installments due pursuant to the Note, as well as
all other sums secured by this Mortgage. If prior to Mortgagee’s receipt of the
Award, the Secured Property shall have been sold through foreclosure of this
Mortgage or other similar proceeding, Mortgagee shall have the right to receive
the Award to the extent that any portion of the Obligations are still unpaid
after application of the proceeds of the foreclosure sale or similar proceeding,
with interest thereon at the Increased Rate, plus attorneys’ fees and other
costs and disbursements incurred by Mortgagee in connection with the collection
of the Award and in establishing the amount of, and collecting, any deficiency.
The application of the Award to the Obligations, whether or not then due or
payable, shall not postpone, abate or reduce any of the periodic installments of
interest or principal thereafter to become due pursuant to the Note or this
Mortgage until the Obligations are paid and performed in full.

1.08    Leases.

1.08.A    Performance of Lessor’s Covenants. Mortgagor, as lessor, has entered
and will enter into Direct Leases with Lessees for parts or all of the Secured
Property. Mortgagor shall faithfully perform the lessor’s covenants under the
Direct Leases. Mortgagor shall neither do, nor neglect to do, nor permit to be
done (other than enforcing the terms of such Direct Leases and exercising the
lessor’s remedies thereunder following a default or event of default on the part
of any Lessee in the performance of its obligations pursuant to the Direct
Lease), anything which may cause the modification or termination of any of the
Leases in violation of the terms hereof, or of the obligations of any Lessee or
any other Person claiming through such Lessee, or which may diminish or impair
the value of any Lease or the Rents provided for therein, or the interest of the
lessor or of Mortgagee therein or thereunder. Each Direct Lease shall make
provision for the attornment of the Lessee thereunder to any Person succeeding
to the interest of Mortgagor as the result of any judicial or nonjudicial
foreclosure or transfer in lieu of foreclosure hereunder, such provision to be
in form and substance approved by Mortgagee, provided that nothing herein shall
be construed to require Mortgagee to agree to recognize the rights of any Lessee
under any Direct Lease following any such foreclosure or transfer in lieu
thereof unless Mortgagee shall expressly hereafter agree thereto in writing with
respect to a particular Direct Lease.

1.08.B    Notice of Default. Mortgagor shall give Mortgagee immediate notice of
any notice of a material default or of any event of default, extension, renewal,
expansion, surrender or cancellation Mortgagor gives to or receives from any
Lessee or from any other Person with respect to any Lease and shall furnish
Mortgagee with a copy of each such notice.

1.08.C    Representations Regarding Leases. Mortgagor represents and warrants
that: (1) Mortgagor is the absolute owner of each Direct Lease with full right
and title to assign the same and the Rents thereunder to Mortgagee; (2) each
Direct Lease is valid and in full force and effect; (3) there is no outstanding
assignment or pledge thereof or of the Rents due or to become due under


33
 

--------------------------------------------------------------------------------




any Direct Lease; (4) to Mortgagor’s best knowledge, no Lessee has any defense,
set-off or counterclaim against Mortgagor; (5) each Lessee under any Direct
Lease is in possession of its leased space and has commenced payment of Rent
thereunder; all Rents and other charges due and payable under the Leases have
been paid; (6) no Rents payable pursuant to any Direct Lease have been or will
be anticipated, discounted, released, waived, compromised or otherwise
discharged, except as may be expressly permitted by such Direct Lease or by the
Loan Instruments; (7) all representations made by Mortgagor in any Direct Lease
are true in all material respects; (8) all Improvements and the leased space
demised and let pursuant to each Direct Lease have been completed to the
satisfaction of the applicable Lessee other than work to be performed by the
Lessee thereunder; (9) no Rents have been prepaid more than one month in
advance, except as expressly provided pursuant to the applicable Lease or as may
be permitted herein; (10) to Mortgagor’s best knowledge, there is no existing
default or breach of any covenant or condition on the part of any Lessee or
lessor under any Direct Lease; (11) there are no options to purchase all or any
portion of the Secured Property contained in any Direct Lease; (12) there are no
options to renew, cancel, extend or expand by any Lessee under a Direct Lease,
except as stated in such Direct Lease; (13) there are no amendments of or
modifications to any Direct Lease, except as disclosed in writing to Mortgagee
or as otherwise permitted in accordance with the Loan Instruments; and (14) all
Direct Leases are subject and subordinate to this Mortgage to the extent set
forth in a separate subordination, non-disturbance and attornment agreement by
and between the Lessee and Mortgagee, to the extent required pursuant to the
Loan Instruments.

1.08.D    Covenants Regarding Leases. Except as expressly permitted by the Loan
Instruments, Mortgagor shall not, without the prior written consent of Mortgagee
in each instance:
(1)    lease or permit the leasing to any Person, all or any part of the space
in, on or over any of the Premises;
(2)    cancel, terminate or accept a surrender, or suffer or permit any
cancellation, termination or surrender, of the Schwab Lease or any other Direct
Lease or any guaranty of any Direct Lease, except for cancellation or
termination in the case of a Lessee default or as specifically provided in the
Direct Lease;
(3)    modify or amend any Direct Lease so as to (i) reduce the term thereof or
the Rents payable thereunder, (ii) change any renewal provision contained
therein, (iii) otherwise increase any obligation of Mortgagor thereunder, (iv)
reduce any obligation of any Lessee thereunder (including granting any
termination or rent abatement rights to such Lessee) or (v) grant any rights of
first refusal, rights of first offer or purchase options;
(4)    commence any summary proceeding or other action to recover possession of
any space demised pursuant to any Direct Lease, other than a proceeding brought
in good faith by reason of a default of any Lessee;
(5)    receive or collect, or permit the receipt or collection of, any Rents for
more than one month in advance of the payment due dates;


34
 

--------------------------------------------------------------------------------




(6)    take any other action with respect to any Lease which would reasonably be
expected to impair the security of Mortgagee pursuant to this Mortgage or the
Assignment;
(7)    extend the Schwab Lease or any other present Lease other than in
accordance with the terms presently expressly provided for therein;
(8)    execute any agreement or instrument, or create or permit a lien, which
may be or become superior to any Lease;
(9)    with respect to any Direct Lease, suffer or permit to occur any release
of liability of any Lessee thereunder or the accrual of any right in any Lessee
thereunder to withhold payment of any Rent;
(10)    sell, assign, transfer, mortgage, pledge or otherwise dispose of or
encumber, whether by merger, consolidation, operation of law or otherwise, any
Lease or any Rents;
(11)    alter, modify or change the terms of any guaranty of any Lease or
consent to the release of any party thereto;
(12)    request, consent, agree to, or accept, the subordination of any Lease to
any mortgage (other than this Mortgage) or other encumbrance now or hereafter
affecting the Premises;
(13)    consent to the assignment of any Lease or any subletting of the Premises
demised pursuant to any Lease (to the extent that the Lease (a) is in effect as
of the date of this Mortgage and (b) allows for Mortgagor to give or withhold
such consent in Mortgagor’s sole discretion); or
(14)    enter into any lease for space in any Improvements for purposes other
than occupancy by the tenant.

1.08.E    Application of Rents. Mortgagor shall use and apply all Rents from the
Secured Property first to the payment and performance of the Obligations in
accordance with the terms of the Loan Instruments, and then to the payment of
all Impositions and the costs and expenses of management, operation, repair,
maintenance, preservation, reconstruction and restoration of the Secured
Property in accordance with the requirements of this Mortgage and the
obligations of Mortgagor as the lessor under any Lease; provided, however, that
security deposits under any Lease shall be applied as required or contemplated
under such Lease. Mortgagor shall not use any Rents for purposes unrelated to
the Secured Property unless and until all current payments of the Obligations,
Impositions and such costs and expenses have been paid or provided for and
adequate cash reserves have been set aside to ensure the timely future payment
of all such items. Any Lease Guaranty Payment or Lease Termination Fee shall be
either paid directly to Mortgagee or deposited with Mortgagee upon Mortgagor’s
receipt thereof and any such amounts may, at Mortgagee’s election, be applied to
prepay the outstanding Obligations (including any applicable Make Whole Amount).


35
 

--------------------------------------------------------------------------------





1.08.F    Indemnity Against Unapproved Lease Modifications and Amendments. In
the event that Mortgagee or any grantee or assignee of Mortgagee takes title to,
or otherwise comes into possession of, the Secured Property and thereafter a
Lessee under a Lease attorns to Mortgagee or such other party pursuant to a
subordination, non-disturbance and attornment agreement entered into by
Mortgagee and such Lessee, Mortgagor hereby indemnifies and holds Mortgagee
harmless from and against any and all claims, liabilities, costs and expenses of
any kind or nature against or incurred by Mortgagee arising out of the
enforcement by any Lessee against Mortgagee or any grantee or assignee of
Mortgagee, of any affirmative claim, cost or expense, or any defense, abatement
or right of set off under any modification or amendment to a Lease which is
binding upon Mortgagee and which was entered into by Mortgagor after the date of
this Mortgage in violation of the requirements of Section 1.08D hereof.

1.09    Assignment of Leases, Rents, Income, Profits and Cash Collateral.

1.09.A    Assignment; Discharge of Obligations. Mortgagor hereby
unconditionally, absolutely and presently bargains, sells, grants, assigns,
releases and sets over unto Mortgagee (1) all Leases and all other tenancies,
occupancies, subleases, franchises and concessions of the Land or Improvements
or which in any way affect the use or occupancy of all or any part of the Land
or Improvements, and any other agreements affecting the use and occupancy of all
or any part of the Land or Improvements, in each case, whether now or hereafter
existing, and all right, title and interest of Mortgagor thereunder, including
all rights to all security or other deposits, (2) all guarantees of the
obligations of any lessee, licensee or other similar party under any of the
foregoing, whether now or hereafter existing, and (3) the Rents, regardless of
whether the Rents accrue before or after foreclosure or during the full period
of redemption. For the aforesaid purpose, Mortgagor does hereby irrevocably
constitute and appoint Mortgagee its attorney-in-fact, in its name, to receive
and collect all Rents, as the same accrue, and, out of the amount so collected,
Mortgagee, its successors and assigns, are hereby authorized (but not obligated)
to pay and discharge the Obligations (including any accelerated Obligations) in
such order as Mortgagee may determine and whether due or not, and to pay the
remainder, if any, to Mortgagor, or as otherwise required by law. Neither this
assignment nor any such action shall constitute Mortgagee as a “mortgagee in
possession” or otherwise make Mortgagee responsible or liable in any manner with
respect to the Secured Property or the use, occupancy, enjoyment or operation of
all or any portion thereof, unless and until Mortgagee, in person or by agent,
assumes actual possession thereof. Nor shall appointment of a receiver for the
Secured Property by any court at the request of Mortgagee or by agreement with
Mortgagor, or the entering into possession of the Secured Property or any part
thereof by such receiver, be deemed to make Mortgagee a mortgagee-in-possession
or otherwise responsible or liable in any manner with respect to the Secured
Property or the use, occupancy, enjoyment or operation of all or any portion
thereof. The assignment of all Leases and Rents in this Section 1.09 is intended
to be an absolute, unconditional and present assignment from Mortgagor to
Mortgagee and not merely the passing of a security interest. Mortgagor shall, at
any time or from time to time, upon request of Mortgagee, execute and deliver
any instrument as may be reasonably requested by Mortgagee to further evidence
the assignment and transfer to Mortgagee of Mortgagor’s interest in any Lease or
Rents. Nothing herein shall in any way limit Mortgagee’s remedies or Mortgagor’s
Obligations under the Assignment.


36
 

--------------------------------------------------------------------------------





1.09.B    Entry Onto Secured Property; Lease of Secured Property. Mortgagee, at
its option, may enter and take possession of the Secured Property and manage and
operate the same as provided in Section 4.01, such management and operation to
include the right to enter into Leases and new agreements and to take any action
which, in Mortgagee’s judgment, is necessary or proper to conserve the value of
the Secured Property. The expenses (including any receiver’s fees, attorneys’
fees and agent’s compensation) incurred pursuant to the powers herein contained
shall be secured hereby. Mortgagee shall not be liable to account to Mortgagor
for any action taken pursuant hereto other than to account for any Rents
actually received by Mortgagee.

1.09.C    License to Manage Secured Property. Notwithstanding anything to the
contrary contained in Section 1.09A or Section 1.09B, so long as there shall
exist no Event of Default hereunder, Mortgagor shall have the license to manage
and operate the Secured Property, including the right to enter into Leases, and
collect all Rents as they accrue (but not more than one month in advance).

1.09.D    Delivery of Assignments. Mortgagor shall execute such additional
documents as may be reasonably requested from time to time by Mortgagee, to
evidence the assignment to Mortgagee or its nominee of any Leases now or
hereafter made, such assignment documents to be in form and content acceptable
to Mortgagee. Mortgagor shall deliver to Mortgagee, within thirty (30) days
after Mortgagee’s request (1) a duplicate original or photocopy of each Lease
which is at the time of such request outstanding upon the Secured Property and
(2) a complete schedule, certified by Mortgagor, of each Lease, showing the
suite number, type, Lessee name, monthly rental, date to which Rents have been
paid, term of Lease, date of occupancy, date of expiration, existing defaults,
if any, and every special provision, concession or inducement granted to such
Lessee.

1.09.E    Indemnity. Mortgagor shall assert no claim or liability related to
Mortgagee’s exercise of its rights pursuant to this Section 1.09. Mortgagor
expressly waives all such claims and liabilities, INCLUDING SPECIFICALLY ALL
ACTS OF NEGLIGENCE OF MORTGAGEE OR STRICT LIABILITY, but not for gross
negligence or willful misconduct of Mortgagee. Mortgagor hereby holds Mortgagee
harmless from and against any and all claims, liabilities and expenses of any
kind or nature against or incurred by Mortgagee arising out of Mortgagee’s
exercise of its rights pursuant to this Section 1.09, including Mortgagee’s
management, operation or maintenance of the Secured Property or the collection
and disposition of Rents, INCLUDING SPECIFICALLY ALL ACTS OF NEGLIGENCE OF
MORTGAGEE OR STRICT LIABILITY, but not for the gross negligence or willful
misconduct of Mortgagee.

1.10    Further Assurances.

1.10.A    General; Appointment of Attorney-in-Fact. Upon request by Mortgagee,
from time to time, Mortgagor shall prepare, execute and deliver, or cause to be
prepared, executed and delivered, to Mortgagee, all instruments, certificates
and other documents which may, in the reasonable opinion of Mortgagee, be
necessary or desirable in order to effectuate, complete, perfect or continue and
preserve the Obligations and the lien of this Mortgage. Upon any failure by
Mortgagor to do so, Mortgagee may prepare, execute and record any such
instruments, certificates and documents for and in the name of Mortgagor and
Mortgagor hereby appoints Mortgagee the


37
 

--------------------------------------------------------------------------------




agent and attorney-in-fact of Mortgagor for such purposes. This power is coupled
with an interest and shall be irrevocable so long as any part of the Obligations
remain unpaid or unperformed. Mortgagor shall reimburse Mortgagee for all sums
expended by Mortgagee in preparing, executing and recording such instruments,
certificates and documents and such sums shall be secured by this Mortgage.

1.10.B    Statement Regarding Obligations. Mortgagor shall, within ten (10) days
after request by Mortgagee, furnish Mortgagee with a written statement, duly
acknowledged, setting forth (1) the unpaid principal balance of the Loan and the
accrued but unpaid interest thereon, (2) whether or not any setoffs or defenses
exist against the payment of such principal or interest, and (3) if such setoffs
or defenses exist, the particulars thereof.

1.10.C    Additional Security Instruments. Mortgagor, from time to time and
within fifteen (15) days after request by Mortgagee, shall execute, acknowledge
and deliver to Mortgagee such chattel mortgages, security agreements or other
similar security instruments, in form and substance satisfactory to Mortgagee,
covering all property of any kind whatsoever owned by Mortgagor or in which
Mortgagor may have any interest which, in the opinion of Mortgagee, is necessary
to the operation and maintenance of the Secured Property or is otherwise a part
of the Secured Property. Mortgagor, from time to time and within fifteen (15)
days after request by Mortgagee, shall also execute, acknowledge and deliver any
financing statement, renewal, affidavit, certificate, continuation statement,
supplementary mortgage or other document as Mortgagee may request in order to
perfect, preserve, continue, extend or maintain the security interest under, and
the priority of, this Mortgage or such chattel mortgage or other security
instrument, as a first lien. Mortgagor shall pay to Mortgagee on demand all
costs and expenses incurred by Mortgagee in connection with the preparation,
execution, recording, filing and refiling of any such instrument or document,
including charges for examining title and attorneys’ fees and expenses for
rendering an opinion as to the priority of this Mortgage and of each such
chattel mortgage or other security agreement or instrument as a valid and
subsisting first lien on such property. Neither a request so made by Mortgagee,
nor the failure of Mortgagee to make such a request, shall be construed as a
release of such property, or any part thereof, from the lien of this Mortgage.
This covenant and each such mortgage, chattel or other security agreement or
instrument, delivered to Mortgagee are cumulative and given as additional
security. Mortgagor shall pay all premiums and related costs in connection with
any title insurance policy or policies in full or partial replacement of the
title insurance policy now insuring or which will insure the lien of this
Mortgage.

1.10.D    Security Agreement. This Mortgage shall constitute a security
agreement under Article 9 of the Code with respect to the Personal Property
covered by this Mortgage. Pursuant to the applicable Granting Clauses hereof,
Mortgagor has granted Mortgagee a security interest in the Personal Property and
in all additions and accessions thereto, substitutions therefor and proceeds
thereof for the purpose of securing all Obligations now or hereafter secured by
this Mortgage. The following provisions relate to such security interest:
(1)    The Personal Property includes all now existing or hereafter acquired or
arising equipment, inventory, accounts, chattel paper, instruments, documents,
deposit accounts, investment property, letter of credit rights, commercial tort
claims, supporting obligations and


38
 

--------------------------------------------------------------------------------




general intangibles now or hereafter used or procured for use on the Premises or
otherwise relating to the Premises. If Mortgagor shall at any time acquire a
commercial tort claim relating to the Premises, Mortgagor shall immediately
notify Mortgagee in a writing signed by Mortgagor of the brief details thereof
and grant to Mortgagee a security interest therein and in the proceeds thereof.
(2)    Mortgagor hereby irrevocably authorizes Mortgagee at any time and from
time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that (a)
indicate the collateral as “all assets used or procured for use or otherwise
relating to” the Premises or words of similar effect, or as being of equal or
lesser scope or in greater detail, and to indicate the Premises as defined, or
in a manner consistent with the term as defined, in this Mortgage and (b)
contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the filing office for the sufficiency or filing office
acceptance of any initial financing statement or amendment, including whether
Mortgagor is an organization, the type of organization and any organizational
identification number issued to Mortgagor. Mortgagor agrees to provide any such
information to Mortgagee promptly upon request. Mortgagor also ratifies its
authorization for Mortgagee to have filed in any filing office in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof. Mortgagor shall pay to Mortgagee,
from time to time, upon demand, any and all costs and expenses incurred by
Mortgagee in connection with the filing of any such initial financing statements
and amendments, including attorneys’ fees and all disbursements. Such costs and
expenses shall bear interest at the Increased Rate from the date paid by
Mortgagee until the date repaid by Mortgagor and such costs and expenses
together with such interest shall be part of the Obligations and shall be
secured by this Mortgage.
(3)    Mortgagor shall any time and from time to time take such steps as
Mortgagee may reasonably request for Mortgagee to obtain “control” of any
Personal Property for which control is a permitted or required method to perfect
or to insure priority of the security interest in such Personal Property granted
hereby.
(4)    Upon the occurrence of an Event of Default, Mortgagee shall have the
rights and remedies of a secured party under the Code as well as all other
rights and remedies available at law or in equity or under this Mortgage.
(5)    This Mortgage also constitutes a fixture filing.
(6)    If Mortgagor does not have an organizational identification number and
later obtains one, Mortgagor shall forthwith notify Mortgagee of such
organizational identification number.
(7)    Terms defined in the Code and not otherwise defined in this Mortgage have
the same meanings in this Section 1.10D as are set forth in the Code. In the
event that a term is used in Article 9 of the Code and also in another Article
of the Code, the term used in this Section 1.10D is that used in Article 9. The
term “control”, as used in this Paragraph, has the meaning given in Section
9-104, 9-105, 9-106 or 9-107 of Article 9 of the Code, as applicable.


39
 

--------------------------------------------------------------------------------





1.10.E    Preservation of Mortgagor’s Existence. Mortgagor shall do all things
necessary to preserve and keep in full force and effect its existence,
franchises, rights and privileges under the laws of the jurisdiction of its
formation and of the State, and shall comply with all applicable Legal
Requirements. Unless Mortgagor has provided Mortgagee with at least thirty (30)
days’ prior written notice thereof, Mortgagor shall not change its place of
business (or if Mortgagor has more than one place of business, its chief
executive office), mailing address or organizational identification number if it
has one.

1.10.F    Further Indemnities. In addition to any other indemnities contained in
the Loan Instruments, Mortgagor hereby agrees to indemnify and hold Mortgagee
harmless from and against all losses, liabilitie;’s, suits, obligations, fines,
damages, penalties, claims, costs, charges and expenses, including architects’,
engineers’ and attorneys’ fees and disbursements which may be imposed upon,
actually incurred or asserted against Mortgagee by reason of: (1) the
construction of the Improvements, (2) any capital improvements, other work or
things, done in, on, under or about the Secured Property or any part thereof,
(3) any use, nonuse, misuse, possession, occupation, alteration, repair,
condition, operation, maintenance or management of the Secured Property or any
part thereof or any street, drive, sidewalk, curb, passageway or space adjacent
thereto, (4) any negligence or willful act or omission on the part of Mortgagor,
any Lessee or any agent, contractor, servant, employee, licensee or invitee of
any Lessee or of Mortgagor, (5) any accident, injury (including death) or damage
to any person or property occurring in, on, under or about the Secured Property
or any part thereof or in, on, under or about any street, drive, sidewalk, curb,
passageway or space adjacent thereto, (6) any default under any Loan Instrument
or any Event of Default, (7) any lien or claim arising or alleged to have arisen
on or against the Secured Property or any part thereof under any Legal
Requirement or any liability asserted against Mortgagee with respect thereto,
(8) any tax attributable to the execution, delivery, filing or recording of any
Loan Instrument, (9) any contest permitted pursuant to the provisions of this
Mortgage, or (10) the enforcement or attempted enforcement of this indemnity;
provided that the foregoing indemnity shall not apply to any matter resulting
from the gross negligence or willful misconduct of Mortgagee.

1.10.G    Absence of Insurance. The obligations of Mortgagor under this Mortgage
and the other Loan Instruments shall not in any way be affected by (1) the
absence, in any case, of adequate insurance, (2) the amount of the insurance or
(3) the failure or refusal of any insurer to perform any obligation required to
be performed by it pursuant to any insurance policy affecting the Secured
Property. If any claim, action or proceeding is made or brought against
Mortgagee by reason of any event as to which Mortgagor is obligated to indemnify
Mortgagee, then, upon demand by Mortgagee, Mortgagor, at Mortgagor’s sole cost
and expense, shall resist or defend such claim, action or proceeding in
Mortgagee’s name, if necessary, by such attorneys as Mortgagee shall approve.
Notwithstanding the foregoing, Mortgagee may engage its own attorneys, in its
discretion, to defend it or to assist in its defense, and Mortgagor shall pay
the reasonable out-of-pocket fees and disbursements of such attorneys and, until
so paid, such amounts shall bear interest at the Increased Rate and shall be
secured by this Mortgage.

1.10.H    Lost Note. Upon Mortgagee furnishing to Mortgagor an affidavit stating
that the Note has been mutilated, destroyed, lost or stolen (and an indemnity
regarding the same if the Note is found), Mortgagor shall deliver to Mortgagee,
in substitution therefor, a new note


40
 

--------------------------------------------------------------------------------




containing the same terms and conditions as the Note, with a notation thereon of
the unpaid principal balance and accrued and unpaid interest thereon. Upon
execution and delivery of the replacement note, all references in any of the
Loan Instruments to the “Note” shall mean the replacement note.

1.11    Prohibition on Transfers, Liens or Further Encumbrances.

1.11.A    Continuing Ownership and Management. Mortgagor acknowledges that the
continuous ownership of the Secured Property and its continuous management and
operational control by Mortgagor are material to the making of the Loan.

1.11.B    Prohibition on Transfers, Liens or Further Encumbrances. Except with
the prior written consent of Mortgagee or as otherwise expressly permitted
pursuant to the Loan Instruments, neither Mortgagor, nor any other Person owning
a direct or indirect interest in Mortgagor, may transfer, convey, assign, sell,
alienate, mortgage, encumber, pledge, hypothecate, grant a security interest in,
or otherwise dispose of (in each instance whether voluntarily or involuntarily,
by operation of law or otherwise, directly or indirectly, and, in each case,
also prohibiting the granting of an option or the execution of an agreement
relating to any of the foregoing):
(1)
all or any part of the Secured Property and/or the Rents, or any interest
therein;

(2)
any legal or beneficial ownership interest in Mortgagor or in any of Mortgagor’s
beneficial owners, whether direct or indirect, and on all levels, whether made
directly or through an intermediary, and whether made in one transaction or
effected in more than one transaction; or

(3)
the leasing, management or operation by Mortgagor of the Secured Property.

Without limiting the generality of the foregoing, for purposes of this Section
1.11, a transfer or disposition of the Secured Property (or the Rents, as
applicable) or any part thereof or interest therein shall include: (a) the
change of Mortgagor’s type of organization, jurisdiction of organization or
other legal structure (such as the conversion of a limited liability company to
a limited partnership), (b) the transfer of the Secured Property or any part
thereof or interest therein to a cooperative corporation or association, (c) the
conversion of all or any part of the Secured Property or interest therein to a
condominium form of ownership, (d) any lease for space in the Improvements for
purposes other than use and occupancy by the tenant, (e) any lease for space in
the Improvements containing an option to purchase, (f) any conditional sale or
any title retention agreement with regard to, all or any part of the Secured
Property or the Rents and (g) unless Mortgagor has provided Mortgagee with at
least thirty (30) days prior written notice thereof, any change of Mortgagor’s
name, place of business or, if Mortgagor has more than one place of business,
any change of its chief executive office, or any change of Mortgagor’s mailing
address or organizational identification number if it has one. Any action or
event described in this Section 1.11B is herein called a “Transfer” and all
Transfers are prohibited without the prior written consent of Mortgagee. The
foregoing


41
 

--------------------------------------------------------------------------------




restrictions on Transfers shall not apply to the pledges of ownership interests
in Mortgagor securing the Loan.

1.11.C    Acceleration of Obligations. In the event of a Transfer without the
prior written consent of Mortgagee, Mortgagee may, without limiting any other
right or remedy available to Mortgagee at law, in equity or by agreement with
Mortgagor, and in Mortgagee’s discretion, and without regard to the adequacy of
its security, accelerate the maturity of the Note and require the payment of all
then existing Obligations, including the Make Whole Amount provided in Section
4.06. The giving of consent by Mortgagee to a Transfer in any one or more
instances shall not limit or waive the need for such consent in any other or
subsequent instances.

1.12    Expenses. Promptly after Mortgagee’s demand therefor, Mortgagor shall
pay Mortgagee for all out-of-pocket costs and expenses, including attorneys’
fees and expenses and costs of obtaining evidence of title, actually incurred by
Mortgagee in connection with any action, suit, legal proceeding, claim or
dispute (a) arising under or in connection with the performance of any rights or
obligations under any Loan Instrument or affecting the Obligations or the
Secured Property, (b) involving any insurance proceeds or condemnation awards
with respect to the Secured Property, (c) to protect the security hereof, (d) as
to any concern of Mortgagee with the condition of the Secured Property, or (e)
of any other kind or nature in which Mortgagee is made a party relating to the
Secured Property or the Loan, or appears as a party, including those related to
the estate of an insolvent or decedent or any bankruptcy, receivership, or other
insolvency under any chapter of the Bankruptcy Code (Title 11 of the United
States Code), as amended, or any other insolvency proceeding or any exercise of
the power of sale or judicial foreclosure as set forth in this Mortgage. If the
Obligations are referred to attorneys for collection, foreclosure or any cause
set forth in Article 3, Mortgagor shall pay all costs and expenses incurred by
Mortgagee, including attorneys’ fees and expenses, all costs of collection,
litigation costs and costs (which may be estimated as to items to be expended
after completion of any foreclosure or other action) of procuring title
insurance policies, whether or not obtained, Torrens certificates and similar
assurances with respect to title and value as Mortgagee may deem necessary
together with all statutory costs, with or without the institution of an action
or proceeding. All costs and expenses described in this Section 1.12, with
interest thereon at the Increased Rate from the date paid by Mortgagee to the
date paid by Mortgagor, shall be paid by Mortgagor on demand, and shall be
secured by this Mortgage.

1.13    Material Agreements.

1.13.A    Performance by Mortgagor. Mortgagor shall, at its sole cost and
expense, promptly and timely perform and observe all the terms, covenants and
conditions required to be performed and observed by Mortgagor under the Material
Agreements (including, but not limited to, the payment when due of all amounts
payable by Mortgagor).

1.13.B    Performance by Mortgagee. If Mortgagor shall be in default under the
any Material Agreement, then, subject to the terms of such Material Agreement,
Mortgagee shall have the right (but not the obligation), to cause the default or
defaults under such Material Agreement to be remedied and otherwise exercise any
and all rights of Mortgagor under such Material Agreement, as may be necessary
to prevent or cure any default under such Material Agreement. The actions or
payments of Mortgagee to cure any default by Mortgagor under any Material
Agreement shall not


42
 

--------------------------------------------------------------------------------




remove or waive, as between Mortgagor and Mortgagee, any default that occurred
under this Mortgage by virtue of the default by Mortgagor under such Material
Agreement. All sums expended by Mortgagee to cure any such default shall be paid
by Mortgagor to Mortgagee, upon demand, with interest on such sum at the
Increased Rate from the date such sum is expended to and including the date the
reimbursement payment is made to Mortgagee. All such indebtedness shall be
deemed to be secured by this Mortgage.

1.13.C    Notice of Default. Mortgagor shall notify Mortgagee promptly in
writing of the occurrence of any default under any Material Agreement or the
occurrence of any event that, with the passage or time or service of notice, or
both, would constitute a default under a Material Agreement. Without limitation
of the foregoing, Mortgagor shall promptly deliver to Mortgagee any notice
(written or otherwise) noting or claiming the occurrence of any default by
Mortgagor under any Material Agreement or the occurrence of any event that, with
the passage of time or service of notice, or both, would constitute a default by
Mortgagor under any Material Agreement.

1.13.D    No Waiver. Mortgagor shall not waive, excuse, condone or in any way
release or discharge any other party from any material obligations, covenant
and/or conditions under any Material Agreement without the prior written consent
of Mortgagee.

1.13.E    No Surrender or Modification. Mortgagor shall not, without Mortgagee’s
prior written consent, surrender, terminate, forfeit, or suffer or permit the
surrender, termination or forfeiture of, or change, modify or amend any Material
Agreement. Consent to one amendment, change, agreement or modification shall not
be deemed to be a waiver of the right to require consent to other, future or
successive amendments, changes, agreements or modifications.

1.13.F    No Merger. Any acquisition of any interest in the Land, the Ground
Lease or the Master Lease by Mortgagor or any Affiliate of Mortgagor shall be
accomplished by Mortgagor in such a manner so as to avoid a merger of the
interests or estates of lessor and lessee in each of the Ground Lease and the
Master Lease, unless prior written consent to such merger is granted by
Mortgagee.

ARTICLE 2    

REPRESENTATIONS AND WARRANTIES
Mortgagor represents and warrants:

2.01    Warranty of Title. Mortgagor (a) lawfully owns and holds title to the
Secured Property (other than the Personal Property), in fee simple, subject to
no mortgage, lien, charge or other encumbrance, except as specifically set forth
in the title insurance policy issued to Mortgagee upon recordation of this
Mortgage, (b) has full power and lawful authority to grant, bargain, sell,
convey, assign, release, pledge, set over, transfer and mortgage the Secured
Property as set forth herein,(c) lawfully owns and holds title to the Personal
Property subject to no mortgage, lien, charge or other encumbrance, and (d) does
warrant and will defend the title to the Secured Property against all claims and
demands whatsoever.


43
 

--------------------------------------------------------------------------------





2.02    Ownership of Additional or Replacement Improvements and Personal
Property. All Improvements and Personal Property hereafter affixed, placed or
used by Mortgagor on the Secured Property shall be owned by Mortgagor free from
all mortgages, liens, charges or other encumbrances.

2.03    No Pending Material Litigation or Proceeding; No Hazardous Materials.

2.03.A    Proceedings Affecting Mortgagor. Except for matters disclosed in that
certain 10K filing of Guarantor, dated September 30, 2016 (the “10K Filing”),
which has previously been delivered to Mortgagee, there are no actions, suits,
investigations or proceedings of any kind pending, or, to the best knowledge and
belief of Mortgagor, threatened, against or affecting Mortgagor, or any
Guarantor, or against any shareholder, general partner or member (a) of
Mortgagor or (b) owning more than five percent (5%) of any Guarantor, or the
business, operations, properties or assets of Mortgagor or any Guarantor, or any
shareholder, general partner or member (a) of Mortgagor or (b) owning more than
five percent (5%) of any Guarantor, or before or by any Governmental Agency,
which may result in any material adverse change in the business, operations,
properties or assets or in the condition, financial or otherwise, of Mortgagor
or any Guarantor or any shareholder, general partner or member (a) of Mortgagor
or (b) owning more than five percent (5%) of any Guarantor, or in the ability of
Mortgagor to pay or otherwise perform the Obligations. Except for matters
disclosed in the 10K Filing, to the best knowledge and belief of Mortgagor, no
default exists with respect to any judgment, order, writ, injunction, decree,
demand, rule or regulation of any Governmental Agency, which might materially
and adversely affect the business, operations, properties or assets or the
condition, financial or otherwise, of Mortgagor or any Guarantor or any
shareholder, general partner or member (a) of Mortgagor or (b) owning more than
five percent (5%) of any Guarantor, or the ability of Mortgagor to pay or
otherwise perform the Obligations.

2.03.B    Proceedings Affecting Secured Property. There are no actions, suits,
investigations or proceedings of any kind pending, or, to the best knowledge and
belief of Mortgagor, threatened, against or affecting the Secured Property
(including any attempt or threat by any Governmental Agency to condemn or rezone
all or any portion of the Secured Property), or involving the validity,
enforceability or priority of the Loan Instruments or enjoining or preventing or
threatening to enjoin or prevent the use and occupancy of the Secured Property
or the performance by Mortgagee of the Obligations, and there are no rent
controls, governmental moratoria or environmental controls (other than those
generally imposed by federal or state law) presently in existence or, to the
best knowledge and belief of Mortgagor, threatened, affecting the Secured
Property.

2.03.C    No Hazardous Material. Except as disclosed in the Phase I, neither
Mortgagor nor, to the best knowledge and belief of Mortgagor, any other Person
has ever:
(1)    caused or knowingly permitted any Hazardous Material to be placed, held,
located or disposed of, in, on, under or about the Secured Property or any part
thereof, except for the use, storage and disposal (such use, storage and
disposal to be in all cases in accordance with all applicable Legal
Requirements) of de minimis amounts of janitorial and cleaning supplies and
other Hazardous Materials typically used in (A) the ordinary course of operating
and maintaining a first class office building and/or (B) the ordinary course of
operations of tenants’ business operations at the Secured Property, or caused or
knowingly permitted, in violation of any Legal


44
 

--------------------------------------------------------------------------------




Requirement, any Hazardous Material to be placed, held, located or disposed of,
in, on, under or about any other real property legally or beneficially owned (or
any interest or estate which is so owned) by Mortgagor in any jurisdiction now
or hereafter having in effect a so-called “superlien” law or ordinance (the
effect of which superlien law or ordinance would be to permit the creation of a
lien on the Secured Property to secure any obligation), and neither the Secured
Property, nor any part thereof, nor any other real property legally or
beneficially owned (or any interest or estate therein which is so owned) by
Mortgagor in any jurisdiction now or hereafter having in effect a so-called
“superlien” law or ordinance or any part thereof, has ever been used (whether by
Mortgagor or, to the best knowledge or belief of Mortgagor, by any other Person)
as a dump site, storage (whether permanent or temporary) site or transfer site
for any Hazardous Material; or
(2)    caused or knowingly permitted any asbestos or underground fuel storage
facility to be located in, on, under or about the Secured Property; or
(3)    discovered any occurrence or condition on any real property adjoining or
in the vicinity of the Secured Property that could cause the Secured Property or
any part thereof to be subject to any remediation requirements or any
restrictions on the ownership, occupancy, transferability or use of the Secured
Property under any Environmental Requirement.

2.03.D    No Litigation Regarding Hazardous Material. No Person has brought,
settled or, to the best knowledge and belief of Mortgagor, threatened any
litigation or administrative action or proceeding alleging the presence, Release
or threatened Release of any Hazardous Material in, on, under or about the
Secured Property.

2.04    Valid Organization, Good Standing and Qualification of Mortgagor; Other
Organizational Information. Mortgagor is a duly and validly organized limited
liability company in good standing under the laws of the jurisdiction of its
organization, and is duly licensed or qualified and in good standing in all
other jurisdictions where its ownership or leasing of property or the nature of
the business transacted by it makes such qualification necessary, and is
entitled to own its properties and assets and to carry on its business, all as,
and in the places where, such properties and assets are now owned or operated or
such business is now conducted. Mortgagor has paid all franchise and similar
taxes in the jurisdiction in which the Secured Property is located and in all of
the jurisdictions in which it is so qualified, insofar as such taxes are due and
payable at the date of this Mortgage. Mortgagor’s exact legal name is that
indicated on the signature page hereof. Mortgagor is an organization of the
type, and is organized in the jurisdiction, as set forth in the first paragraph
of this Mortgage. AFE’s organizational identification number is 0600050147;
Plaza X Urban Renewal’s organizational identification number is 0600098737; and
Plaza X Leasing’s organizational identification number is 0600099077. Section
5.07 accurately sets forth Mortgagor’s place of business or, if Mortgagor has
more than one place of business, its chief executive office as well as
Mortgagor’s mailing address if different.

2.05    Authorization; No Legal Restrictions on Performance. The execution and
delivery by Mortgagor of the Loan Instruments and its compliance with the terms
and conditions of the Loan Instruments have been duly and validly authorized by
all necessary corporate, partnership, membership or other applicable action by
Mortgagor and its constituent entities and the Loan Instruments are valid and
enforceable obligations of Mortgagor in accordance with the terms thereof.


45
 

--------------------------------------------------------------------------------




Neither the execution and delivery by Mortgagor of the Loan Instruments, nor the
consummation of the transactions contemplated by the Loan Instruments, nor
compliance with the terms and conditions thereof will (A) conflict with or
result in a breach of, or constitute a default under, any of the terms,
obligations, covenants or conditions or provisions of (1) any corporate charter
or bylaws, partnership agreement, limited liability company operating agreement,
or other organizational or qualification document, restriction, indenture,
mortgage, deed of trust, pledge, bank loan or credit agreement, or any other
agreement or instrument to which Mortgagor is now a party or by which Mortgagor
or its properties may be bound or affected, or (2) to the best knowledge and
belief of Mortgagor, any judgment, order, writ, injunction, decree or demand of
any Governmental Agency, or (B) result in (1) the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any property or asset
of Mortgagor pursuant to the terms or provisions of any of the foregoing or (2)
the violation of any Legal Requirement applicable to Mortgagor or any Guarantor.
Mortgagor is not in default in the performance, observance or fulfillment of any
of the terms, obligations, covenants or conditions contained in any indenture or
other agreement creating, evidencing or securing the Obligations or pursuant to
which Mortgagor is a party or by which the Mortgagor or its properties may be
bound or affected.
In addition, (a) the Obligations incurred by Mortgagor and the granting of this
Mortgage and of the security interest, rights, and/or lien in and to the Secured
Property in connection with the Loan are not made or incurred with the intent to
hinder, delay, or defraud any present or future creditor of Mortgagor; (b)
Mortgagor has not received less than reasonably equivalent value in exchange for
incurring the Obligations and/or the granting of this Mortgage and of the
security interest, rights, and/or lien in and to the Secured Property in
connection with the Loan; (c) Mortgagor is solvent as of the date hereof, and
Mortgagor will not become insolvent as a result of incurring the Obligations
and/or the granting of this Mortgage and of the security interest, rights,
and/or lien in and to the Secured Property in connection with the Loan; (d)
Mortgagor is not engaged, and Mortgagor is not about to engage, in business or a
transaction for which any property remaining with Mortgagor is an unreasonably
small capital; (e) Mortgagor has not and does not intend to incur, and Mortgagor
does not believe that it will incur, debts that would be beyond Mortgagor’s
ability to pay as such debts mature; and (f) Mortgagor is not granting this
Mortgage and the security interest, rights, and/or lien in and to the Secured
Property and/or incurring the Obligations to or for the benefit of an insider
(as defined in 11 U.S.C. § 101(31)), under an employment contract and other than
in the ordinary course of business.

2.06    Compliance With Laws. Mortgagor has, to the best knowledge and belief of
Mortgagor, complied with all applicable Legal Requirements with respect to the
conduct of its business and ownership of its properties. No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained,
and no registrations or declarations are required to be filed in connection with
the execution, delivery or performance by Mortgagor of its obligations under the
Loan Instruments.

2.07    Tax Status. Mortgagor has filed all United States income tax returns and
all state and municipal tax returns which are required to be filed, and has
paid, or made provision for the payment of, all taxes which have become due
pursuant to such returns or pursuant to any assessment received by Mortgagor.
The United States income tax liability of Mortgagor has been finally


46
 

--------------------------------------------------------------------------------




determined by the Internal Revenue Service and satisfied for all taxable years
up to and including the taxable year ending 2015.

2.08    Absence of Foreign or Enemy Status; Absence of Blocked Persons; Foreign
Corrupt Practices Act. Neither the Loan, nor Mortgagor’s use of the proceeds
thereof, will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Mortgagor is and shall remain in compliance with the
requirements of (a) all applicable anti-money laundering laws and regulations,
including without limitation, the USA Patriot Act of 2001, as amended, and (b)
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) and in any enabling legislation or other
executive orders or regulations in respect thereof (the Order and such other
rules regulations, legislation or orders are referred to hereinafter,
collectively, as the “Orders”). Without limiting the generality of the
foregoing, neither Mortgagor, nor any subsidiary or affiliate of Mortgagor, nor
any member, partner or shareholder or other beneficial owner of Mortgagor or of
any such subsidiary, affiliate, member, partner, shareholder or other beneficial
owner (A) is listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders, (B) is or
will become a “blocked person” described in Section 1 of the Order or (C)
knowingly engages or will engage in any dealings or transactions, or is or will
be otherwise associated, with any such blocked person. No part of the proceeds
of the Loan will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Foreign Corrupt Practices Act of 1977, as
amended. Mortgagor shall promptly notify Mortgagee should Mortgagor become aware
of any information which would render untrue any of the representations,
warranties or covenants set forth in this Section 2.08.

2.09    Federal Reserve Board Regulations. No part of the proceeds of the Loan
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve Mortgagor in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute 25% or more of the value of the consolidated assets of
Mortgagor and its subsidiaries, if any, and Mortgagor does not have any present
intention that margin stock will constitute 25% or more of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.


47
 

--------------------------------------------------------------------------------





2.10    Investment Company Act and Public Utility Holding Company Act. Neither
Mortgagor, nor any subsidiary of Mortgagor, if any, is subject to regulation
under the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 1935, as amended, the Interstate Commerce Act, as amended, or the
Federal Power Act as amended.

2.11    Exempt Status of Transactions Under Securities Act and Representations
Relating Thereto. Neither Mortgagor, nor anyone acting on its behalf, has (a)
solicited offers to make all or any part of the Loan, from more than 35 Persons
or (b) otherwise approached, negotiated or communicated with more than 35
Persons regarding the making of all or any part of the Loan by such Person(s).
Neither Mortgagor, nor anyone acting on its behalf has taken, or will take, any
action that would subject the making of the Loan to the registration
requirements of Section 5 of the Securities Act of 1933, as amended.

2.12    ERISA.

2.12.A    Neither Mortgagor nor any entity that holds a direct or indirect
interest in Mortgagor (a “Constituent Entity”) is or shall be (i) an employee
benefit plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974 (“ERISA”) regardless of whether such plan is
actually subject to ERISA, (ii) a plan to which Internal Revenue Code Section
4975 applies, or (iii) an entity the underlying assets of which include ERISA
“plan assets”

2.12.B    Transactions by or with Mortgagor are not and will not be subject to
any Legal Requirements regulating investments of and fiduciary obligations with
respect to an employee benefit plan (within the meaning of Section 3(3) of
ERISA), regardless of whether such plan is actually subject to ERISA.

2.12.C    Any liability or obligation that Mortgagor (or any Constituent Entity)
may have in respect of an employee benefit plan as defined in Section 3(3) of
ERISA regardless of whether such plan is actually subject to ERISA has been and
shall continue to be satisfied in full.

2.13    Material Agreements. Mortgagor represents and warrants that (A) the
Material Agreements are in full force and effect; (B) all amounts due and
payable by Mortgagor under the Material Agreements have been paid; (C) to
Mortgagor’s best knowledge, there is no existing default or breach of any
covenant or condition on the part of any Mortgagor or any other party under any
Material Agreement; (D) to Mortgagor’s best knowledge, no other party to a
Material Agreement has any defense, set-off or counterclaim against Mortgagor;
and (E) there are no amendments of or modifications to any Material Agreements
except as disclosed in writing to Mortgagee.

ARTICLE 3    

DEFAULTS

3.01    Events of Default. The existence of any of the following circumstances
shall be deemed an “Event of Default” pursuant to this Mortgage, without cure or
grace period unless expressly otherwise provided herein:


48
 

--------------------------------------------------------------------------------




3.01.A    if Mortgagor fails to pay any portion of the Obligations as and when
the same shall become due and payable as provided in the Loan Instruments; or
3.01.B    if Mortgagor fails to perform or observe any other term, provision,
covenant or agreement in the Loan Instruments other than as described in the
other clauses of this Section 3.01 and Mortgagor fails to cure same within
twenty (20) days after written notice from Mortgagee to Mortgagor, provided that
if such failure is of a curable nature, but not within twenty (20) days, such
curative period shall be extended for an additional reasonable period of time,
not to exceed an additional thirty (30) days, so long as Mortgagor has commenced
during the initial twenty (20) day curative period, and diligently pursues to
completion, appropriate curative action; or
3.01.C    if any representation, warranty, certification, financial statement or
other information made or furnished at any time pursuant to the terms of the
Loan Instruments or otherwise, by or on behalf of Mortgagor, any Guarantor or
any other Person liable for the Obligations, shall prove to be materially false
and, if of a correctable nature, Mortgagor fails to correct same within twenty
(20) days after written notice from Mortgagee to Mortgagor, provided that if
same is of a curable nature, but not within twenty (20) days, such curative
period shall be extended for an additional reasonable period of time, not to
exceed an additional thirty (30) days, so long as Mortgagor has commenced during
the initial twenty (20) day curative period, and diligently pursues completion,
appropriate curative action; or
3.01.D    if Mortgagor shall:
(1)    apply for, consent to or acquiesce in the appointment of a receiver,
trustee or liquidator of Mortgagor or of all or any part of Mortgagor’s assets
or the Secured Property or any interest in any part thereof (the term
“acquiesce” includes the failure to file a petition or motion to vacate or
discharge any order, judgment or decree providing for such appointment within
ten (10) days after the appointment); or
(2)    commence a voluntary case or other proceeding in bankruptcy, or admit in
writing its inability to pay its debts as they come due; or
(3)    make a general assignment for the benefit of creditors; or
(4)    file a petition or an answer seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future bankruptcy code or any other statute or law relating
to bankruptcy, insolvency or other relief for debtors; or
(5)    file an answer admitting the material allegations of, or consent to, or
default in answering, a petition filed against it in any bankruptcy,
reorganization or insolvency case or proceeding; or
3.01.E    if a court of competent jurisdiction enters an order for relief
against Mortgagor under any present or future bankruptcy code or any other
statute or law relating to


49
 

--------------------------------------------------------------------------------




bankruptcy, insolvency or other relief for debtors, which order shall continue
unstayed and in effect for any period of sixty (60) consecutive days; or
3.01.F    if a court of competent jurisdiction enters an order, judgment or
decree adjudicating Mortgagor insolvent, approving a petition seeking
reorganization or arrangement of Mortgagor or appointing a receiver, custodian,
trustee or liquidator of Mortgagor or of all or any part of Mortgagor’s assets
or the Secured Property or any interest in any part thereof, and such order,
judgment or decree shall continue unstayed and in effect for any period of sixty
(60) consecutive days; or
3.01.G    if Mortgagor assigns or purports to assign the whole or any part of
the Rents arising from the Secured Property or any part thereof without the
prior written consent of Mortgagee; or
3.01.H    if a Transfer shall occur without the prior written consent of
Mortgagee; or
3.01.I    3.01I.    if Mortgagor shall be in default beyond any applicable grace
period pursuant to any other mortgage, security instrument or other agreement
affecting Mortgagor or any substantial part of its assets or all or any part of
the Secured Property; or
3.01.J    if any mechanic’s, laborer’s or materialman’s lien, federal tax lien,
state or local income tax lien, broker’s lien or other lien not permitted
hereunder and affecting the Secured Property or any part thereof is not
discharged, by payment, bonding, order of a court of competent jurisdiction or
otherwise, within twenty (20) days after Mortgagor receives notice thereof from
the lienor or from Mortgagee; or
3.01.K    if any of the events described in Section 3.01(D), Section 3.01(E)
and/or Section 3.01(F) shall occur in respect of any Guarantor; or
3.01.L    if a default by any Guarantor or other Person (other than Mortgagee)
shall occur under any guaranty, indemnity agreement, or other instrument which
it has executed in connection with the Loan, which default remains uncured after
the expiration of applicable grace or cure periods; or
3.01.M    if any Guarantor shall deny, disaffirm, contest, repudiate or purport
to revoke any guaranty, indemnity agreement or other instrument which it has
executed in connection with the Loan for any reason or if any such guaranty,
indemnity or other instrument shall cease to be in full force and effect as to
the Guarantor or shall be judicially declared null and void as to the Guarantor,
or if any Guarantor shall be liquidated, dissolved or wound-up; or
3.01.N    if a default by Mortgagor occurs beyond any applicable notice or cure
periods (if any) under any Material Agreement (except, with respect to the Tax
Exemption Documents, matters that are being contested by Mortgagor pursuant to
Section 1.02(H)); or


50
 

--------------------------------------------------------------------------------




3.01.O    if any Material Agreement is terminated or cancelled by Mortgagor or
if Mortgagor accepts a surrender or modification of any Material Agreement
without the prior written consent of Mortgagee; or
3.01.P    if any Lease Termination Fee or Lease Guaranty Payment is not paid
directly to Mortgagee or deposited with Mortgagee upon Mortgagor’s receipt
thereof.

ARTICLE 4    

REMEDIES

4.01    Acceleration, Foreclosure, etc. Upon the happening of any Event of
Default, Mortgagee may, at its sole option, declare the entire unpaid balance of
the Obligations, including, the Make Whole Amount and any other prepayment
charges, if any, due pursuant to any Loan Instrument, immediately due and
payable without notice or demand, provided, however, simultaneously with the
occurrence of an Event of Default under Sections 3.01D, 3.01E or 3.01F,and
without the necessity of any notice or other action by the Mortgagee, all
Obligations shall automatically become and be due and payable, without notice or
demand. In addition, upon the happening of any Event of Default, Mortgagee may,
at its sole option, without further delay, undertake any one or more of the
following or exercise any other remedies available to it under applicable law or
equity:

4.01.A    Foreclosure. Institute an action, judicial or otherwise, to foreclose
this Mortgage, or take such other action as may be allowed at law or in equity,
for the enforcement hereof and realization on the Secured Property or any other
security which is herein or elsewhere provided for, or proceed thereon to final
judgment and execution thereon for the entire unpaid balance of the Obligations,
including interest at the rate specified in the Loan Instruments to the date of
the Event of Default and thereafter at the Increased Rate, and all other sums
secured by this Mortgage, including all attorneys' fees and expenses, costs of
suit and other collection costs, interest at the Increased Rate on any judgment
obtained by Mortgagee from and after the date of any sale of the Secured
Property (which may be sold in one parcel or in such parcels, manner or order as
Mortgagee shall elect) until actual payment is made of the full amount due
Mortgagee pursuant to the Loan Instruments, any law, usage or custom to the
contrary notwithstanding.

4.01.B    Partial Foreclosure. Mortgagee shall have the right to foreclose the
lien hereof to satisfy payment and performance of any part of the Obligations
from time to time. If an Event of Default exists as to the payment of any part
of the Obligations, as an alternative to the right of foreclosure to satisfy
payment of the Obligations after acceleration thereof, to the extent permitted
by applicable law, Mortgagee may institute partial foreclosure proceedings
(“Partial Foreclosure”) with respect to the portion of the Obligations as to
which the Event of Default exists, as if under a full foreclosure, and without
declaring the entire unpaid balance of the Obligations due. If Mortgagee
institutes a Partial Foreclosure, Mortgagee may sell, from time to time, such
part or parts of the Secured Property as Mortgagee, in its discretion, deems
appropriate, and may make each such sale subject to the continuing lien of this
Mortgage for the remainder, from time to time, of the Obligations. No Partial
Foreclosure, if so made, shall in any manner affect the remainder, from time to
time, of the Obligations or the priority of this Mortgage. As to such remainder,
this


51
 

--------------------------------------------------------------------------------




Mortgage and the lien hereof shall remain in full force and effect as though no
foreclosure sale had been made pursuant to the provisions of this Section 4.01B.
Notwithstanding the filing of any Partial Foreclosure or the entry of a decree
of sale therein, Mortgagee may elect, at any time prior to any Partial
Foreclosure, to discontinue such Partial Foreclosure and the acceleration of the
Obligations by reason of any Event of Default upon which such Partial
Foreclosure was predicated, and to proceed with full foreclosure proceedings.
Mortgagee may commence a Partial Foreclosure, from time to time, as to any part
of the Obligations without exhausting the right of full foreclosure or Partial
Foreclosure for any other part of the Obligations as to which such Partial
Foreclosure shall not have occurred.

4.01.C    Entry. Mortgagee personally, or by its agents or attorneys, may enter
all or any part of the Secured Property, and may exclude Mortgagor, its agents
and servants wholly therefrom without liability for trespass, damages or
otherwise. Mortgagor shall surrender possession of the Secured Property to
Mortgagee on demand after the happening of any Event of Default. Thereafter,
Mortgagee may use, operate, manage and control the Secured Property and conduct
the business thereof, either personally or by its superintendents, managers,
agents, servants, attorneys or receivers. Upon each such entry, Mortgagee, at
the expense of Mortgagor from time to time, either by purchase, repairs or
construction, may maintain and restore the Secured Property, may complete the
construction of the Improvements and in the course of such completion may make
such changes in the contemplated or completed Improvements as Mortgagee may deem
desirable and may insure the same. At the expense of Mortgagor, Mortgagee may
make, from time to time, all necessary or desirable repairs, renewals and
replacements and such alterations, additions, betterments and improvements
thereto and thereon as Mortgagee may deem advisable. In each of the
circumstances described in this Section 4.01C, Mortgagee shall have the right to
manage and operate the Secured Property and to carry on the business thereof and
exercise all rights and powers of Mortgagor with respect thereto, either in the
name of Mortgagor or otherwise as Mortgagee shall deem best.

4.01.D    Collection of Rents, etc. Mortgagee may collect and receive all Rents.
Mortgagee may deduct, from the monies so collected and received, all expenses of
conducting the business of the Secured Property and of all maintenance, repairs,
renewals, replacements, alterations, additions, betterments and improvements and
amounts necessary to pay for Impositions, insurance, taxes and assessments,
liens or other charges upon the Secured Property or any part thereof, as well as
reasonable compensation for the services of Mortgagee and for all attorneys,
agents, clerks, servants, and other employees engaged and employed by Mortgagee.
After such deductions and the establishment of all reasonable reserves,
Mortgagee shall apply all such monies to the payment of the unpaid Obligations.
Mortgagee shall account only for Rents actually received by Mortgagee.

4.01.E    Receivership. Mortgagee may have a receiver appointed to enter into
possession of the Secured Property, collect the Rents therefrom and apply the
same as the court may approve. Mortgagee may have a receiver appointed, as a
matter of right without notice and without the necessity of proving either the
inadequacy of the security provided by this Mortgage or the insolvency of
Mortgagor or any other Person who may be legally or equitably liable to pay the
Obligations. Mortgagor and each such Person, presently and prospectively, waive
such proof and consent to the appointment of such receiver. If Mortgagee or any
receiver collects the Rents,


52
 

--------------------------------------------------------------------------------




the monies so collected shall not be substituted for payment of the Obligations,
nor can they be used to cure an Event of Default, without the prior written
consent of Mortgagee. Mortgagee shall not be liable to account for Rents not
actually received by Mortgagee.

4.01.F    Specific Performance. Mortgagee may institute an action for specific
performance of any covenant contained herein or in aid of the execution of any
power herein granted.

4.01.G    Recovery of Sums Required to be Paid. Mortgagee may, from time to
time, take action to recover any sum or sums which constitute a part of the
Obligations as such sums shall become due, without regard to whether or not the
remainder of the Obligations shall be due, and without prejudice to the right of
Mortgagee thereafter to bring an action of foreclosure or any other action for
each Event of Default existing from time to time.

4.01.H    Other Remedies. Mortgagee may take all actions permitted under the
Uniform Commercial Code of the State and may take any other action, or pursue
any other right or remedy, as Mortgagee may have under applicable law, and
Mortgagor does hereby grant such rights to Mortgagee.

4.01.I    Compliance with Laws. The provisions of this Mortgage are intended to
comply, and to be read together with, the laws of the State. Where applicable
law is contrary to the provisions of this Mortgage, such applicable law shall
prevail if and only to the extent such applicable law is mandatory by its terms,
it being the express intent of the parties that any contrary legal authority
that is permissive is hereby knowingly and voluntarily waived by the parties as
set forth in the covenants, terms and conditions of this Mortgage.

4.02    No Election of Remedies. Mortgagee may, in its discretion, exercise all
or any of the rights and remedies provided herein or in the other Loan
Instruments, or which may be provided by statute, law, equity or otherwise, in
such order and manner and from time to time, as Mortgagee shall elect without
impairing Mortgagee’s lien, or rights pursuant to any of the Loan Instruments
and without affecting the liability of any Person for the Obligations.

4.03    Mortgagee’s Right to Release, etc. Mortgagee may, in its discretion,
from time to time, release (for such consideration as Mortgagee may require) any
part of the Secured Property (A) without notice to, or the consent, approval or
agreement of any other party in interest, (B) without, as to the remainder of
the Secured Property, in any way impairing or affecting the validity or the lien
of this Mortgage or any of the other Loan Instruments, or the priority thereof
and (C) without releasing Mortgagor from any liability for any of the
Obligations. Mortgagee may accept, by assignment, pledge or otherwise, any other
property in place of any part of the Secured Property as Mortgagee may require
without being accountable for so doing to any other lienor or other Person. To
the extent permitted by law, neither Mortgagor, nor the holder of any lien or
encumbrance affecting the Secured Property or any part thereof shall have the
right to require Mortgagee to marshal assets.


53
 

--------------------------------------------------------------------------------





4.04    Mortgagee’s Right to Remedy Defaults, etc. If Mortgagor defaults in the
performance of any of the covenants or agreements contained in this Mortgage or
any of its other obligations under the other Loan Instruments, or if any action
or proceeding is commenced which affects Mortgagee’s interest in the Secured
Property or any part thereof, including, but not limited to, eminent domain,
code enforcement, or proceedings of any nature whatsoever under any federal or
state law, whether now existing or hereafter enacted or amended, relating to
bankruptcy, insolvency, arrangement, reorganization or other form of debtor
relief, then Mortgagee may, but without obligation to do so and without
releasing Mortgagor from any obligation hereunder, cure such defaults, make such
appearances, disburse such sums and/or take such other action as Mortgagee deems
necessary or appropriate to protect Mortgagee’s interest, including disbursement
of attorneys’ fees, entry upon the Secured Property to make repairs, payment of
Impositions or insurance premiums or otherwise cure the default in question or
protect the security of the Secured Property, and payment, purchase, contest or
compromise of any encumbrance, charge or lien encumbering the Secured Property.
Mortgagor further agrees to pay all expenses incurred by Mortgagee (including
fees and disbursements of counsel) pursuant to this Section 4.04, including
those incident to the curing of any default and/or the protection of the rights
of Mortgagee hereunder, and enforcement or collection of payment of the Note or
any future advances whether by judicial or nonjudicial proceedings, or in
connection with any bankruptcy, insolvency, arrangement, reorganization or other
debtor relief proceeding of Mortgagor, or otherwise. Any amounts disbursed by
Mortgagee pursuant to this Section 4.04 shall be additional indebtedness of
Mortgagor secured by this Mortgage as of the date of disbursement and shall bear
interest at the Increased Rate from such date until paid by Mortgagor in full.
All such amounts shall be payable by Mortgagor immediately without demand.
Nothing contained in this Section 4.04 shall be construed to require Mortgagee
to incur any expense, make any appearance, or take any other action and any
action taken by Mortgagee pursuant to this Section 4.04 shall be without
prejudice to any other rights or remedies available to Mortgagee pursuant to any
Loan Instrument or at law or in equity.

4.05    Waivers. Mortgagor waives and releases (A) all benefits that might
accrue to Mortgagor by virtue of any present or future laws exempting the
Secured Property, or any part of the proceeds arising from any sale of the
Secured Property, from attachment, levy or sale under execution, or providing
for any stay of execution, exemption from civil process or extension of time;
(B) all benefits that might accrue to Mortgagor from requiring valuation or
appraisal of any part of the Secured Property levied or sold on execution of any
judgment recovered for the Obligations; (C) all notices not herein or in any
other Loan Instrument specifically required as a result of Mortgagor’s default
or of Mortgagee’s exercise, or election to exercise, any option pursuant to any
of the Loan Instruments; and (D) all rights of redemption to the extent that
Mortgagor may lawfully waive same. At no time will Mortgagor insist upon, plead
or in any manner whatsoever claim or take any benefit or advantage of any stay
or extension or moratorium law or any exemption from execution or sale of the
Secured Property or any part thereof, whenever enacted, now or at any time
hereafter in force, which may affect the covenants or terms of performance of
the Loan Instruments. Similarly, Mortgagor will not claim, take or insist upon
any benefit or advantage of any law now or hereafter in force providing for the
valuation or appraisal of the Secured Property or any part thereof, prior to any
sale or sales thereof which may be made pursuant to any provision hereof, or
pursuant to the decree, judgment or order of any court of competent
jurisdiction. After any such sale or sales, to the extent permitted by law,
Mortgagor shall not claim or exercise any


54
 

--------------------------------------------------------------------------------




right under any law or laws heretofore or hereafter enacted to redeem the
property so sold or any part thereof. Mortgagor waives all benefits or
advantages of any such law or laws, and covenants not to hinder, delay or impede
the execution of any power herein granted or delegated to Mortgagee. Mortgagor
shall suffer and permit the execution of every such power as though no such law
or laws had been made or enacted. To the extent permitted by law, the Secured
Property may be sold in one parcel, as an entirety, or in such parcels, manner
or order as Mortgagee in its discretion may decide. To the extent permitted by
law, neither Mortgagor nor the holder of any lien or encumbrance affecting the
Secured Property or any part thereof may require Mortgagee to marshal assets.

4.06    Prepayment. Mortgagor shall pay the charge provided in the Note for
prepayment of the Obligations if for any reason (including the acceleration of
the due date of the Obligations by Mortgagee following the occurrence of an
Event of Default) any of such Obligations shall be due and payable or paid prior
to the stated maturity date thereof, whether or not such payment is made prior
to or at any sale held pursuant to or by virtue of this Article 4. Mortgagee has
relied on Mortgagor’s creditworthiness and its agreement to repay the
Obligations in strict accordance with the terms set forth in the Loan
Instruments, and would not make the Loan without the promises by Mortgagor to
make all payments due pursuant to the Loan Instruments and not to prepay all or
any part of the principal balance of the Note prior to the final maturity date
thereof, except on the terms expressly set forth herein and in the Note.
Therefore, any prepayment of the Note, whether occurring as a voluntary
prepayment by Mortgagor or occurring upon an acceleration of the Note by
Mortgagee or otherwise, will prejudice Mortgagee’s ability to meet its
obligations and to earn the return on the funds advanced to Mortgagor, which
Mortgagee intended and expected to earn when it made the Loan, and will also
result in other losses and additional expenses to Mortgagee. In consideration of
Mortgagee making the Loan at the interest rate and for the term set forth in the
Note, except as expressly permitted pursuant to the Note, Mortgagor expressly
waives all rights it may have under applicable law to prepay, without charge or
premium, all or any part of the Note, either voluntarily or upon an acceleration
of the Note by Mortgagee, including an acceleration upon the making or suffering
by Mortgagor of any transfer or disposition prohibited by Section 1.11. If a
prepayment of all or any part of the principal balance of the Note is made by or
on behalf of Mortgagor, for any reason, whether due to the voluntary acceptance
by Mortgagee of a prepayment tendered by Mortgagor, or the acceleration of the
Note by Mortgagee, or in connection with any reinstatement of the Loan
Instruments pursuant to any foreclosure proceedings, or any right of redemption
exercised by Mortgagor or any other party having the right to redeem or to
prevent any foreclosure of this Mortgage, or upon the consummation of any
foreclosure sale, or under any other circumstances, Mortgagor or any other
Person making any such prepayment shall be obligated to pay, concurrently
therewith, the Make Whole Amount, as defined and as set forth in the Note, and
the payment of the Make Whole Amount shall be a condition to the making of such
prepayment, and the payment of the Make Whole Amount shall be secured by this
Mortgage and the other Loan Instruments. Mortgagor shall pay the Make Whole
Amount without prejudice to the right of Mortgagee to collect any other amounts
due pursuant hereto or to declare a default hereunder. Nothing herein shall be
construed as permitting any partial prepayment of the Obligations, except with
Mortgagee’s prior written consent thereto obtained in each instance.


55
 

--------------------------------------------------------------------------------





ARTICLE 5    

MISCELLANEOUS

5.01    Non-Waiver. The failure of Mortgagee to insist upon strict performance
of any term of this Mortgage or any other Loan Instrument shall not be deemed to
be a waiver of any term of this Mortgage or any other Loan Instrument. Mortgagor
shall not be relieved of its obligation to pay and perform the Obligations, at
the time and in the manner provided in the Loan Instruments, by reason of (A) a
failure by Mortgagee to take any action to foreclose this Mortgage or otherwise
enforce any of the provisions of this Mortgage or of any other Loan Instrument
(regardless of whether or not Mortgagor has requested Mortgagee to do so), (B)
the release, regardless of consideration, of the whole or any part of the
Secured Property or any other security for the Obligations, or (C) any agreement
or stipulation between Mortgagee and any subsequent owner or owners of the
Secured Property or any other Person extending the time of payment or otherwise
modifying or supplementing the terms of this Mortgage or any other Loan
Instrument, without first having obtained the consent of Mortgagor. Mortgagor
shall pay and perform the Obligations at the time and in the manner provided in
this Mortgage and the other Loan Instruments as so extended, modified or
supplemented, unless expressly released and discharged by Mortgagee. Regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien, encumbrance, right, title or interest in or to
the Secured Property, Mortgagee may release any Person at any time liable for
the payment or performance of the Obligations, or any part thereof, or any part
of the security held for the Obligations, and may extend the time of such
payment or performance or otherwise modify the terms of any Loan Instrument,
including a modification of the interest rate payable on the principal balance
of the Note, without Mortgagor’s prior written consent and without in any manner
impairing or affecting any of the Loan Instruments or the lien thereof or the
priority of this Mortgage, as so extended and modified, as security for the
Obligations over any such subordinate lien, encumbrance, right, title or
interest. Mortgagee may resort for the payment and performance of the
Obligations to any other security held by Mortgagee in such order and manner as
Mortgagee, in its discretion, may elect. Mortgagee may take action to require
payment and performance of the Obligations, or any part thereof, or to enforce
any term of this Mortgage, without prejudice to the right of Mortgagee
thereafter to foreclose this Mortgage. In addition to the rights and remedies
stated in this Mortgage, Mortgagee may exercise every additional right and
remedy now or hereafter afforded by law or in equity. Each right of Mortgagee
pursuant to this Mortgage shall be separate, distinct and cumulative, and no
such right shall be given effect to the exclusion of any other. No act of
Mortgagee shall be construed as an election to proceed pursuant to any one
provision of this Mortgage to the exclusion of any other provision.

5.02    Sole Discretion of Mortgagee. Whenever in this Mortgage or in any other
Loan Instrument it provides that (A) Mortgagee exercises any right to approve or
disapprove or to give or withhold its consent, (B) any arrangement or term is to
be satisfactory to Mortgagee, or (C) any other decision or determination is to
be made by Mortgagee, Mortgagee may give or withhold such approval or consent,
determine whether or not such arrangement or term is satisfactory, and make all
other decisions or determinations, in Mortgagee’s sole and absolute discretion,
and Mortgagee’s decision shall be final and conclusive except where this
Mortgage expressly provides to the contrary. If Mortgagor shall seek the consent
or approval of Mortgagee pursuant to this Mortgage and


56
 

--------------------------------------------------------------------------------




Mortgagee shall fail or refuse to give such consent or approval, Mortgagor shall
not be entitled to any damages for any withholding of such approval or consent
by Mortgagee. Mortgagor’s sole remedy shall be an action for injunctive or
declaratory relief, which remedy shall be available only in those cases where
Mortgagee has expressly agreed not to unreasonably withhold its consent or
approval.

5.03    Legal Tender. Mortgagor shall pay all payments of principal, interest or
other amounts required or provided for herein in lawful money of the United
States of America at the time of payment, at the above described office of
Mortgagee or at such other place as Mortgagee may from time to time designate.

5.04    No Merger or Termination. If both the lessor’s and Lessee’s estates
under any Lease or any portion thereof which constitutes a part of the Secured
Property shall at any time become vested in one owner, this Mortgage and the
lien created hereby shall not be destroyed or terminated by the application of
the doctrine of merger and in such event, Mortgagee shall continue to have and
enjoy all of its rights and privileges as to the separate estates. In addition,
the foreclosure of this Mortgage shall not destroy or terminate any Lease or
sublease then existing and created by Mortgagor, whether by application of the
law of merger or as a matter of law or otherwise, unless Mortgagee or any
purchaser at any sale related to such foreclosure shall so elect. No act by or
on behalf of Mortgagee or any such purchaser shall constitute a termination of
any Lease or sublease, unless Mortgagee or such purchaser shall give written
notice thereof to the related Lessee or sublessee.

5.05    Discontinuance of Actions. If Mortgagee shall enforce any right pursuant
to this Mortgage by foreclosure, sale, entry or otherwise and discontinue or
abandon such enforcement for any reason or any such proceedings shall have been
determined adversely, then, in each such case, Mortgagor and Mortgagee shall be
restored to their former positions and rights hereunder, and the Secured
Property shall remain subject to the lien of this Mortgage.

5.06    Headings. The headings of the Sections and other subdivisions of this
Mortgage are for the convenience of reference only, are not to be considered a
part hereof, and shall not limit or otherwise affect any of the terms hereof.

5.07    Notice to Parties. All notices and demands or other communications
hereunder shall be in writing, and shall be deemed to have been sufficiently
given or served for all purposes when presented personally or sent by generally
recognized overnight delivery service, with postage prepaid, addressed to
Mortgagor or Mortgagee, as applicable, at the addresses stated below, or at such
other address of which either Mortgagor or Mortgagee may hereafter notify the
other in writing:
Mortgagor:


AMERICAN FINANCIAL EXCHANGE, L.L.C.,
PLAZA X URBAN RENEWAL ASSOCIATES L.L.C. and
PLAZA X LEASING ASSOCIATES L.L.C.
c/o Dividend Capital
518 17th Street, Suite 1700


57
 

--------------------------------------------------------------------------------




Denver, Colorado 80202
Attn: General Counsel
with copies to:    


DIVIDEND CAPITAL GROUP
518 17th Street, Suite 1700
Denver, Colorado 80202
Attn: Lainie Minnick


BRYAN CAVE LLP
1700 Lincoln Street
Suite 4100
Denver, Colorado 80203
Attn: Robert H. Bach, Esq.


Mortgagee:


NEW YORK LIFE INSURANCE COMPANY
c/o New York Life Real Estate Investors
51 Madison Avenue
New York, New York 10010-1603
Attn: Senior Director - Loan Administration Division
Loan No.: 374-0800


with a copy to:


NEW YORK LIFE INSURANCE COMPANY
Office of the General Counsel
51 Madison Avenue
New York, New York 10010-1603
Attn: Managing Director - Real Estate Section


Each notice or demand so given or served shall be deemed given and effective,
(A) if personally delivered, on the day of actual delivery or refusal and (B) if
sent by generally recognized overnight delivery service, on the next Business
Day. Notwithstanding the foregoing, service of any notice of default or notice
of sale provided or required by law shall, if mailed as required by law, be
deemed given and effective on the date of mailing.

5.08    Successors and Assigns Included In Parties. Subject to the provisions of
Section 1.11, each reference herein to Mortgagor or Mortgagee shall mean and
include, the heirs, legal representatives, successors and assigns of such
Person. All covenants and agreements contained in this Mortgage by or on behalf
of Mortgagor shall bind and inure to the benefit of Mortgagor’s heirs, legal
representatives, successors and assigns, and all covenants and agreements by or
on behalf of Mortgagee shall bind and inure to the benefit of Mortgagee’s
successors and assigns.


58
 

--------------------------------------------------------------------------------





5.09    Changes and Modifications. This Mortgage may only be changed or modified
by an agreement in writing, signed by both Mortgagor and Mortgagee.

5.10    Applicable Law. This Mortgage and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
laws of the State, without regard to principles of conflicts of laws.

5.11    Invalid Provisions to Affect No Others. The unenforceability or
invalidity of any provision or provisions of this Mortgage as to any Persons or
circumstances shall not render that provision or those provisions unenforceable
or invalid as to any other Persons or circumstances, and all provisions hereof,
in all other respects, shall remain valid and enforceable.

5.12    Usury Savings Clause. Mortgagor and Mortgagee intend to conform strictly
to the usury laws now or hereafter in force in the State and all interest
payable pursuant to the Note, this Mortgage or any other Loan Instrument, unless
exempt from such laws, shall be subject to reduction to the amount equal to the
maximum non-usurious amount allowed pursuant to such usury laws as now or
hereafter construed by the courts having jurisdiction over such matters. The
aggregate of all interest (whether designated as interest, service charges,
points or otherwise) contracted for, chargeable or receivable pursuant to the
Note, this Mortgage or any other Loan Instrument shall under no circumstances
exceed the maximum legal interest rate which Mortgagee may charge under
applicable law from time to time. Any interest in excess of the maximum amount
permitted by law shall be deemed a mistake and shall be canceled automatically
and, if theretofore paid, Mortgagee shall, at its option, either rebate such
interest to Mortgagor or credit such interest to the principal amount of the
Obligations, or if all such principal has been repaid, Mortgagee shall rebate
such excess to Mortgagor.

5.13    No Statute of Limitations. To the full extent permitted by law,
Mortgagor hereby waives the pleading of any statute of limitations as a defense
to any or all of the Obligations.

5.14    Late Charges. If Mortgagor fails to pay when due any installment of
interest or principal, any payment due pursuant to Section 1.04 or any deposit
or reserve due pursuant to this Mortgage or any other Loan Instrument, Mortgagor
shall pay to Mortgagee (unless waived by Mortgagee) the Late Charge (as defined
and described in the Note) pursuant to the terms of the Note. Each such Late
Charge, if not previously paid, shall, at the option of Mortgagee, be added to
and become part of the succeeding monthly payment to be made pursuant to the
Note, and shall be secured by this Mortgage. Any such Late Charge shall be in
addition to any fees and charges of any agents or attorneys which Mortgagee is
entitled to employ on any default hereunder whether authorized herein or by law.
Mortgagor acknowledges that any default in the payment of any installment of
principal or interest due under the Note or any other payment required hereunder
will result in loss and additional expenses to Mortgagee in servicing the
indebtedness secured hereby, handling such delinquent payments and meeting its
other financial obligations, and that the extent of such loss and additional
expense is extremely difficult and impractical to ascertain. Accordingly,
Mortgagor acknowledges that such Late Charge is a reasonable estimate of such
loss and expenses.


59
 

--------------------------------------------------------------------------------





5.15    Waiver of Jury Trial. MORTGAGOR WAIVES ANY RIGHT TO TRIAL BY JURY WITH
RESPECT TO ANY ACTION OR PROCEEDING (A) BROUGHT BY MORTGAGOR, MORTGAGEE OR ANY
OTHER PERSON RELATING TO (I) THE OBLIGATIONS OR ANY UNDERSTANDINGS OR PRIOR
DEALINGS BETWEEN MORTGAGOR AND MORTGAGEE OR (II) THE LOAN INSTRUMENTS, OR (B) TO
WHICH MORTGAGEE IS A PARTY.

5.16    Continuing Effectiveness. This Mortgage shall secure all advances made
pursuant to the Loan Instruments, all rearrangements, modifications,
replacements and renewals of the Obligations and all extensions as to the time
of payment thereof, whether or not such advances, rearrangements, modifications,
replacements and renewals or extensions are evidenced by new promissory notes or
other instruments hereafter executed and irrespective of whether filed or
recorded. The execution of this Mortgage shall not impair or affect any other
security which may be given to secure the payment of the Obligations, and all
such additional security shall be considered as cumulative. The taking of
additional security, execution from time to time of partial releases as to the
Secured Property or any extension of time of payment of the Obligations shall
not diminish the force, effect or lien of this Mortgage, and shall not affect or
impair the liability of any maker, surety or endorser for the payment of the
Obligations.

5.17    Time of Essence. Time is of the essence as to Mortgagor’s performance of
each provision of this Mortgage, the Note and the other Loan Instruments.
Mortgagor agrees that where, by the terms of this Mortgage, the Note or any
other Loan Instrument, a day is named or a time is fixed for the payment of any
sum of money or the performance of any obligation by Mortgagor, the day and/or
time stated enters into the consideration and is of the essence of the whole
contract.

5.18    Non-Recourse. This Mortgage is, and shall be, subject to, the
exculpation provisions of Section 15 of the Note.

5.19    Non-Business Days. If any payment required hereunder or under any other
Loan Instrument becomes due on a day that is not a Business Day, then such
payment shall be due and payable on the immediately preceding Business Day.

5.20    Single Purpose Entity. Mortgagor represents and warrants that at all
times since June 25, 2010 (the “Acquisition Date”) and covenants that at all
times hereafter:
5.20.A    Mortgagor has not owned, and will not own, either directly or
indirectly, any asset or property other than (1) the Secured Property (or a
leasehold interest therein) and (2) incidental personal property necessary for
the ownership or operation of the Secured Property.
5.20.B    Mortgagor has not engaged in, and will not engage in, any business
other than the ownership, leasing, management and operation of the Secured
Property and Mortgagor will conduct and operate its business as presently
conducted and operated.
5.20.C    Mortgagor has not entered into, and will not enter into, any contract
or agreement with any Affiliate of Mortgagor, any constituent party of Mortgagor
or any Affiliate of any constituent party, except upon terms and conditions that
are no less favorable than those that would be available on an arms-length basis
with unaffiliated third parties.


60
 

--------------------------------------------------------------------------------




5.20.D    Mortgagor has not incurred, and will not incur, any indebtedness,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (1) the Prior Loans, (2) the
Obligations, and (3) trade and operational debt incurred in the ordinary course
of business with trade creditors in amounts as are normal and reasonable under
the circumstances, provided that such trade and operational debt is paid within
sixty (60) days of the date it is incurred. No indebtedness other than the
Obligations may be secured (subordinate or pari passu) by the Secured Property
(except for the Prior Loans).
5.20.E    Mortgagor has not made, and will not make, any loans or advances to
any Person (including any Affiliate, any constituent party of Mortgagor or any
Affiliate of any constituent party), and has not acquired, and will not acquire,
obligations or securities of its Affiliates or any constituent party.
5.20.F    Mortgagor has been, is and will remain solvent to the extent of
available cash flow from the Secured Property and Mortgagor has paid and will
pay its debts and liabilities from its assets (to the extent of such assets), as
the same shall become due.
5.20.G    Mortgagor has done and will do all things necessary to observe
organizational formalities and preserve its existence. Mortgagor has not
permitted, and will not permit, any constituent party to amend, modify or
otherwise change the partnership certificate, partnership agreement, articles of
incorporation, bylaws, articles of organization, operating agreement, trust
agreement or other organizational document of Mortgagor or such constituent
party in a manner which would result in a breach of any of the representations,
warranties or covenants set forth in this Section 5.20 or in a manner that would
otherwise adversely affect Mortgagor's single purpose status.
5.20.H    Mortgagor has maintained, and will maintain, all of its books,
records, financial statements and bank accounts separate from those of any other
Person (including, without limitation, any Affiliate of Mortgagor, any
constituent party of Mortgagor or any Affiliate of any constituent party) and
Mortgagor will file its own tax returns, if any, although Mortgagor may file
consolidated tax returns to the extent that Mortgagor is a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable law.
Mortgagor has maintained and will maintain its books, records, resolutions and
agreements as official records.
5.20.I    Mortgagor has been and will be, and at all times, has held and will
hold itself out to the public as, a legal entity separate and distinct from any
other Person (including, without limitation, any Affiliate of Mortgagor, any
constituent party of Mortgagor or any Affiliate of any constituent party), has
maintained and will maintain an arms'-length association with its Affiliates,
has corrected and will correct any known misunderstanding regarding its status
as a separate entity, has conducted and will conduct business in its own name,
has not identified and will not identify itself or any of its Affiliates as a
division or part of the other and has maintained and will maintain and utilize a
separate telephone number and separate stationery, invoices and checks to the
extent its business requires the same.


61
 

--------------------------------------------------------------------------------




5.20.J    Mortgagor has maintained and will maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations to the extent of
available cash flow from the Secured Property.
5.20.K    Neither Mortgagor nor any constituent party has caused or will cause,
or has permitted or will permit, the dissolution, winding up, liquidation,
consolidation or merger in whole or in part, of Mortgagor.
5.20.L    Mortgagor has not commingled, and will not commingle, the funds and
other assets of Mortgagor with those of any Affiliate or constituent party, or
any other Person.
5.20.M        Mortgagor has maintained, and will maintain, its assets in such a
manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any Affiliate or constituent party,
or any other Person.
5.20.N    Mortgagor has not held (except in connection with the Prior Loans),
and will not hold, itself out to be responsible for the debts or obligations of
any other Person.
5.20.O    Mortgagor does and will continue to (1) allocate fairly and reasonably
any overhead and expense for office space shared with any affiliated Person, (2)
pay any liabilities, including salaries of its employees, out of its own funds
and not from funds of any affiliated Person and/or (3) maintain a sufficient
number of employees (which may be zero) in light of its contemplated business
operations.
5.20.P    Mortgagor shall have at least one (1) Independent Director and
Mortgagor shall not, without the prior written consent of each such Independent
Director institute proceedings to be adjudicated bankrupt or insolvent, or
consent to the institution of such proceedings against it, or file a petition
seeking, or consent to, reorganization or relief, under any chapter of the
Bankruptcy Code (Title 11 of the United States Code), as amended, or any other
bankruptcy or similar laws, or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator or similar official of it or of a
substantial part of its assets or property, or make an assignment for the
benefit of creditors, or admit in writing its inability to pay its debts
generally as they become due, or take any action in furtherance of any of the
foregoing. No termination or change of the Independent Director shall be made
without giving Mortgagee at least ten (10) Business Days’ prior written notice,
which notice shall include a copy of a resume for such proposed replacement
Independent Director that reflects that such individual meets the requirements
contained herein; provided further, that Mortgagee shall have the right to
object to the appointment of said replacement and in the event of such
objection, the proposed replacement shall not be admitted. Notwithstanding the
foregoing, any current Independent Director that receives notice of the
termination of its duties shall provide a copy of said notice to Mortgagee
within five (5) Business Days of receipt thereof.
An inadvertent and immaterial failure to satisfy or comply with any one of the
covenants contained in this Section 5.20 shall not, in and of itself, disqualify
Mortgagor as a single purpose entity so long as under the circumstances in
question, no Person would have a reasonable basis for asserting that Mortgagor
is not a single purpose entity and Mortgagor takes all steps reasonably


62
 

--------------------------------------------------------------------------------




required in light of such failure to so satisfy or comply with such covenants in
order to correct any known misunderstanding regarding Mortgagor’s status as a
single purpose entity.
Promptly following Mortgagee’s request, Mortgagor shall deliver to Mortgagee a
certification executed by an officer of Mortgagor certifying to Mortgagee that,
as of such date, Mortgagor complies with the provisions of this Section 5.20
(the “SPE Certification”).

5.21    Intentionally Omitted.

5.22    Joint and Several. The obligations of each Person and entity comprising
Mortgagor shall be joint and several. The unenforceability or invalidity of any
provision of this Mortgage as to any Person or circumstance shall not render
that provision unenforceable or invalid as to any other Person or circumstance,
and all provisions hereof, in all other respects, shall remain valid and
enforceable.

5.23    Future Advances. This Mortgage secures not only existing Obligations,
but also future or additional advances made pursuant hereto or pursuant to the
other Loan Instruments, whether such advances are obligatory or optional. To the
maximum extent provided by applicable law, all such future advances shall have
the same priority of lien as if such future advances or Obligations were made on
the date of execution of this Mortgage, and all such future advances shall
relate back to the recording date of this Mortgage. The lien of this Mortgage,
as to third persons with or without actual knowledge thereof, shall be valid as
to all such future advances, from the date of recordation, to the extent
permitted by the laws of the State.

ARTICLE 6    

LOCAL LAW PROVISIONS

6.01    Principals of Construction. In the event of any inconsistencies between
the terms and conditions of this Article 6 and the terms and conditions of this
Mortgage, the terms and conditions of this Article 6 shall control and be
binding.

6.02    Hazardous Substances. Mortgagor shall not conduct or cause or permit to
be conducted on the Premises any activity which constitutes an Industrial
Establishment (as such term is defined in the New Jersey Industrial Site
Recovery Act, as amended (“ISRA”)) without the prior written consent of
Mortgagee. In the event that the provisions of ISRA become applicable to the
Premises subsequent to the date hereof, Mortgagor shall give prompt written
notice thereof to Mortgagee and shall take immediate requisite action to insure
compliance with ISRA. Mortgagor shall deliver to Mortgagee copies of all
correspondence, notices and submissions that it sends to or receives from the
New Jersey Department of Environmental Protection in connection with such ISRA
compliance. Mortgagor’s obligation to comply with ISRA shall, notwithstanding
its general applicability, also specifically apply to sale, transfer, closure or
termination of operations associated with any foreclosure action respecting the
Secured Property, including, without limitation, a foreclosure action brought
with respect to this Mortgage.


63
 

--------------------------------------------------------------------------------





6.03    Continuing Enforcement of Mortgage. If, after receipt of any payment of
all or any part of the obligations under the Note, this Mortgage, and the other
Loan Instruments, Mortgagee is compelled or agrees, for settlement purposes, to
surrender such payment to any Person for any reason (including, without
limitation, a determination that such payment is void or voidable as a
preference or fraudulent conveyance, an impermissible setoff, or a diversion of
trust funds), then this Mortgage and the other Loan Instruments shall continue
in full force and effect, and Mortgagor shall be liable for, and shall
indemnify, defend and hold harmless Mortgagee with respect to the full amount so
surrendered. The provisions of this Section shall survive the cancellation or
discharge of this Mortgage and shall remain effective notwithstanding the
payment of the obligations, under the Note, this Mortgage and the other Loan
Instruments, the cancellation of the Note, the release of any security interest,
lien or encumbrance securing the obligations under the Note, this Mortgage and
the other Loan Instruments, or any other action which Mortgagee may have taken
in reliance upon its receipt of such payment. Any cancellation, release or other
such action by Mortgagee shall be deemed to have been conditioned upon any
payment of the obligations under the Note, this Mortgage and the other Loan
Instruments, having become final and irrevocable.

6.04    Freshwater Wetlands. Mortgagor hereby represents and warrants to
Mortgagee that, to the best of Mortgagor’s knowledge, the Secured Property is
not located within a “freshwater wetlands” or a “transition area”, each as
defined by N.J.S.A. 13:9B-3, and is not subject to the terms of the New Jersey
Freshwater Wetlands Protection Act, as amended, N.J.S.A. 13:9B-1 et. seq., or
the rules and regulations promulgated thereunder.

6.05    Modification of Mortgage. This Mortgage is subject to “modification” as
such term is defined in P.L. 1985 c.353 (N.J.S.A. 46:9-8.l et. seq.) and shall
be subject to the priority provisions thereof.

6.06    No Credit for Tax Paid. Mortgagor waives any right it may have to a
credit against interest due under the Obligations secured by this Mortgage
pursuant to N.J.S.A. 54:4-33.

6.07    Receipt of Copy. Mortgagor hereby acknowledges receipt of a true copy of
this Mortgage without charge.
[SIGNATURE ON FOLLOWING PAGE]




64
 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.




AMERICAN FINANCIAL EXCHANGE, L.L.C.,
a New Jersey limited liability company


By: TRT Harborside LLC,
     a Delaware limited liability company,
     its manager


     By: DCTRT Real Estate Holdco LLC,
a Delaware limited liability company,
its manager


By: Dividend Capital Total Realty Operating Partnership LP,
a Delaware limited partnership,
its sole member


By: Dividend Capital Diversified Property Fund Inc.,
a Maryland corporation,
its general partner
 
By:    /s/ M. Kirk Scott                                                 
Name: M. Kirk Scott
Title: Chief Financial Officer












--------------------------------------------------------------------------------





PLAZA X URBAN RENEWAL ASSOCIATES L.L.C.,
a New Jersey limited liability company


         By: Plaza X Realty L.L.C.,
a New Jersey limited liability company,
its manager


By: American Financial Exchange, L.L.C.,
a New Jersey limited liability company,
its manager


By: TRT Harborside LLC,
a Delaware limited liability company,
its manager
   
By: DCTRT Real Estate Holdco LLC,
a Delaware limited liability company,
its manager


By: Dividend Capital Total Realty
Operating Partnership LP,
a Delaware limited partnership,
its sole member


By: Dividend Capital Diversified
Property Fund Inc.,
a Maryland corporation,
its general partner


By: /s/ M. Kirk Scott                                      
Name: M. Kirk Scott
Title: Chief Financial Officer












--------------------------------------------------------------------------------





PLAZA X LEASING ASSOCIATES L.L.C.,
a New Jersey limited liability company


        By:  Plaza X Realty L.L.C.,
         a New Jersey limited liability company,
         its manager


By: American Financial Exchange, L.L.C.,
a New Jersey limited liability company,
its manager


By: TRT Harborside LLC,
a Delaware limited liability company,
its manager


By: DCTRT Real Estate Holdco LLC,
a Delaware limited liability company,
its manager


By: Dividend Capital Total Realty
Operating Partnership LP,
a Delaware limited partnership,
its sole member


By: Dividend Capital Diversified
Property Fund Inc.,
a Maryland corporation,
its general partner


By:  /s/ M. Kirk Scott                                   
Name: M. Kirk Scott
Title: Chief Financial Officer








--------------------------------------------------------------------------------







ACKNOWLEDGMENT


STATE OF COLORADO        )
) SS:
COUNTY OF DENVER        )




BE IT REMEMBERED that on this __5th_ day of _January______, 2017, M. Kirk Scott,
Chief Financial Officer of Dividend Capital Diversified Property Fund Inc., a
Maryland corporation, the general partner of Dividend Capital Total Realty
Operating Partnership LP, a Delaware limited partnership, the sole member of
DCTRT Real Estate Holdco LLC, a Delaware limited liability company, the manager
of TRT Harborside LLC, a Delaware limited liability company, the manager of
American Financial Exchange, L.L.C., a New Jersey limited liability company,
personally appeared before me, the undersigned, and thereupon acknowledged,
under oath, to my satisfaction, that he is the person who executed the within
instrument; that he was authorized to execute the within instrument on behalf of
such entity and that he executed the within instrument as the voluntary act and
deed of such entity for the purposes therein expressed.


/s/ Kara Meairs____________________________
Notary Public
                    
My Commission Expires: October 10, 2018


[seal]






--------------------------------------------------------------------------------





ACKNOWLEDGMENT




STATE OF COLORADO        )
) SS:
COUNTY OF DENVER        )


BE IT REMEMBERED that on this __5th__ day of _January_____, 2017, M. Kirk Scott,
Chief Financial Officer of Dividend Capital Diversified Property Fund Inc., a
Maryland corporation, the general partner of Dividend Capital Total Realty
Operating Partnership LP, a Delaware limited partnership, the sole member of
DCTRT Real Estate Holdco LLC, a Delaware limited liability company, the manager
of TRT Harborside LLC, a Delaware limited liability company, the manager of
American Financial Exchange, L.L.C., a New Jersey limited liability company, the
manager of Plaza X Realty L.L.C., a New Jersey limited liability company, the
manager of Plaza X Urban Renewal Associates L.L.C., a New Jersey limited
liability company, personally appeared before me, the undersigned, and thereupon
acknowledged, under oath, to my satisfaction, that he is the person who executed
the within instrument; that he was authorized to execute the within instrument
on behalf of such entity and that he executed the within instrument as the
voluntary act and deed of such entity for the purposes therein expressed.


/s/ Kara Meairs____________________________
Notary Public
                    
My Commission Expires: October 10, 2018


[seal]






--------------------------------------------------------------------------------





ACKNOWLEDGMENT




STATE OF COLORADO        )
) SS:
COUNTY OF DENVER        )


BE IT REMEMBERED that on this _5th____ day of __January___, 2017, M. Kirk Scott,
Chief Financial Officer of Dividend Capital Diversified Property Fund Inc., a
Maryland corporation, the general partner of Dividend Capital Total Realty
Operating Partnership LP, a Delaware limited partnership, the sole member of
DCTRT Real Estate Holdco LLC, a Delaware limited liability company, the manager
of TRT Harborside LLC, a Delaware limited liability company, the manager of
American Financial Exchange, L.L.C., a New Jersey limited liability company, the
manager of Plaza X Realty L.L.C., a New Jersey limited liability company, the
manager of Plaza X Leasing Associates L.L.C., a New Jersey limited liability
company, personally appeared before me, the undersigned, and thereupon
acknowledged, under oath, to my satisfaction, that he is the person who executed
the within instrument; that he was authorized to execute the within instrument
on behalf of such entity and that he executed the within instrument as the
voluntary act and deed of such entity for the purposes therein expressed.


/s/ Kara Meairs____________________________
Notary Public
                    
My Commission Expires: October 10, 2018


[seal]








--------------------------------------------------------------------------------





Schedule A


LEGAL DESCRIPTION


Real property in the City of Jersey City, County of Hudson, State of New Jersey,
described as follows:
  
ALL that certain lot, parcel or tract of land, situate and lying in the City of
Jersey City, County of Hudson and State of New Jersey being more particularly
described as follows:

PARCEL ONE:

Beginning at a point on the Southerly side of Second Street Extension (52’ wide)
said point being the following two (2) courses along said southerly side of
Second Street Extension (52’ wide) as extended, from its intersection with the
Easterly side of Hudson Street (62’ wide) as extended, and running; thence

a. South 83 degrees 50 minutes 02 seconds East 195.11 feet to a bend; thence

b. South 84 degrees 47 minutes 48 seconds East 102.62 feet to a point of
beginning and running; thence

1. South 84 degrees 47 minutes 48 seconds East 35.65 feet along the Southerly
side of Second Street Extension (52’ wide) to a point of curvature; thence

2. Along a curve to the right having a radius of 50.00 feet, an arc length of
60.93 feet (chord which bears South 49 degrees 53 minutes 06 seconds East 57.23
feet) to a point of reverse curvature; thence

3. Along a curve to the left having a radius of 60.00 feet, an arc length of
160.03 feet along the Easterly terminus of Second Street Extension (chord which
bears North 88 degrees 37 minutes 11 seconds East 116.64 feet) to a point on
curve, thence

4. South 83 degrees 50 minutes 02 seconds East 98.17 feet to a point; thence

5. South 06 degrees 09 minutes 58 seconds West 23.06 feet to a point on curve;
thence

6. Southerly along a curve to the right having a radius of 502.36 feet, an arc
length of 195.70 feet (chord which bears South 00 degrees 42 minutes 02 seconds
West 194.47 feet) to a point on curve; thence

7. North 87 degrees 59 minutes 06 seconds West 204.55 feet to a point; thence

8. North 75 degrees 59 minutes 06 second West 120.02 feet to a point; thence




1
 

--------------------------------------------------------------------------------




9. North 08 degrees 00 minutes 54 seconds East 231.23 feet to the point of
beginning.

Being known as proposed Lot 35.01 in Block 15 as shown on a certain map entitled
“Proposed Subdivision of Lots 35 & 36 in Block 15 and Lots 6 & 18 in Block 10
prepared for Mack-Cali Realty Corp. in the City of Jersey City, Hudson County,
New Jersey” prepared by John Zanetakos Associates, Inc., dated January 30, 2001
and labeled Job No. 00-7628-300, and filed in the Hudson County Clerk’s office
on August 29, 2001 as map number 3813.

FOR INFORMATIONAL PURPOSES ONLY: Also known as Lot 23 and 23X Block 11603 on the
City of Jersey City Tax Map.

TOGETHER WITH the easements granted to American Financial Exchange, L.L.C. in
the Cross Reciprocal Easement Agreement (“CREA”) between and among American
Financial Exchange, L.L.C., Plaza VIII & IX Associates, L.L.C., and Cali
Harborside (Fee) Associates, L.P., dated September 29, 2003 and recorded on
October 7, 2003 in the Hudson County Register’s office in Deed Book 7147, at
page 157; as such easements are defined and described therein:

“Plaza X Storm Water Easement” in, to, under and within the “Plaza 8/9 Storm
Water Easement Area” “Plaza X Communication Easement” in, to, under and within
the “Plaza 8/9 Communication Easement Area”
“Temporary Plaza X Communication Easement” in, to, under and within the
“Temporary Communication Easement Area”
“Plaza X Water Easement” in, to, under and within the “Plaza 8/9 Water Main
Easement Area”
“Plaza X Vehicular Easement” over and across the “Plaza 8/9 Vehicular Easement
Area”
“Plaza X Pedestrian Easement” over and across the “Plaza 8/9 Pedestrian Easement
Area”
“Plaza X Parking Easement” over, on, along and across the “Plaza 8/9 Parking
Easement Areas”

TOGETHER WITH the easements granted to American Financial Exchange, L.L.C. or
its predecessor-in-interest, in the Reciprocal Operation and Easement Agreement
for The Harborside Financial Center, dated December 4th, 1995, recorded December
7th, 1995 in Deed Book 4936, Page 001, as same was amended by First Amendment,
recorded October 18, 1996 in Deed Book 5055, Page 164 and as amended by Second
Amendment, recorded January 10, 2001 in Deed Book 5739, Page 284 and Covenant
and Restriction Agreement (governed by the above Reciprocal Operation and
Easement Agreement and Amendments), recorded October 07, 2003 in Deed Book 7147,
Page 292.

PARCEL TWO:

Beginning at a point in the dividing line between Lot 48 in Block 15 as shown on
the City of Jersey City Tax Assessment to the south and Lot 30 in Block 15 (Tax
Map) to the North, said point of beginning being S 83 degrees 50 minutes 02
seconds E, 48.53 feet along the dividing line between Lots 48 and 30 in Block 15
(Tax Map) from its intersection with the Easterly line of Second Street
Extension and running; thence

1. N 06 degrees 09 minutes 58 seconds E 1.66 feet to a point; thence



2
 

--------------------------------------------------------------------------------





2. S 83 degrees 54 minutes 00 seconds E 50.74 feet to a point; thence

3. S 05 degrees 35 minutes 27 seconds W 23.12 feet to a point on curve; thence

4. Southerly along a curve to the right having a radius of 694.85 feet an arc
length of 136.45 feet, a central angle of 11 degrees 15 minutes 06 seconds and a
chord which bears S 04 degrees 19 minutes 57 seconds E 136.23 feet to a point of
compound curvature; thence

5. Southerly along a curve to the right having a radius of 395.13 feet, an arc
length of 60.77 feet, a central angle of 08 degrees 48 minutes 42 seconds and a
chord which bears S 05 degrees 41 minutes 57 seconds W 60.71 feet to a point on
curve; thence

6. N 87 degrees 59 minutes 06 seconds W 8.16 feet along the Easterly extension
of the dividing line between Lots 48 and 49 in Block 15 (Tax Map); thence the
following three (3) courses along the Easterly line of Lot 48 in Block 15 (Tax
Map)

7. Northerly along a curve to the left having a radius of 502.36 feet, an arc
length of 195.70 feet, a central angle of 22 degrees 19 minutes 15 seconds and a
chord which bears N 00 degrees 42 minutes 02 seconds E 194.47 feet to a point on
curve; thence

8. N 06 degrees 09 minutes 58 seconds E 23.06 feet to a point on curve; thence

9. N 83 degrees 50 minutes 02 seconds W 49.64 feet to a point, the point and
place of beginning.

FOR INFORMATIONAL PURPOSES ONLY: Also known as a part of Lot 7 in Block 11603 on
the City of Jersey City Tax Map.




3
 